Exhibit 10.3

 


 
 


 
PURCHASE AGREEMENT
 
among
 
ADIT RESOURCES CORP.
 
and
 
AMERICAN COPPER MINING S.A. DE C.V.
 
and
 
YAMANA MEXICO HOLDINGS B.V.
 


 
April 4, 2012
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
PURCHASE AGREEMENT
 
THIS AGREEMENT is made as of the 4th day of April, 2012.
 
A M O N G:
 
ADIT RESOURCES CORP., a corporation existing under the laws of the State of
Nevada
 
(the “Seller”)
 
-and-
 
AMERICAN COPPER MINING S.A. DE C.V. a corporation existing under the laws of
Mexico
 
(the “Company”)
 
-and-
 
YAMANA MEXICO HOLDINGS B.V., a private company with limited liability existing
under the laws of the Netherlands
 
(the “Buyer”)
 
WHEREAS the entire issued and outstanding shares of capital stock of the Company
are comprised of 10,000 Series A Common Shares and 5,352,159 Series B Common
Shares of which, as at the date hereof, 9,999 Series A Common Shares and
5,352,159 Series B Common Shares are registered in the name of the Seller and
one Series A Common Share is registered in the name of Ramiro Trevizo Ledezma;
 
AND WHEREAS the Buyer seeks to purchase and the Seller seeks to sell all of the
shares held by the Seller as at the Escrow Deposit Date and the parties hereto
are therefore desirous of entering into this Agreement, all on and subject to
the terms and conditions herein contained;
 
NOW THEREFORE in consideration of the foregoing, the representations,
warranties, covenants and agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 
DEFINITIONS
 


1.1           Certain Defined Terms


As used in this Agreement, the following terms shall have the following
meanings:
 
“Accounts Receivable” means collectively all accounts receivable of the Company;
 
“ADIT Held Securities” means 500,000 common shares in the capital of the Seller
and warrants to purchase an additional 250,000 common shares in the capital of
the Seller, in each case registered in the name of Yamana Gold Inc., the parent
of the Buyer, representing all shares and warrants held by Yamana Gold Inc., in
which Yamana Gold Inc., owns all right, title and interest in and in which no
other party has any rights whatsoever with respect to these shares and warrants;
 
“ADIT Shares” means all of the Series A Common Shares and all of the Series B
Common Shares in the capital of the Company held by the Seller on the Escrow
Deposit Date, on the date hereof comprising 9,999 Series A Common Shares and
5,352,159 Series B Common Shares;
 
“Advance MII Payment” has the meaning ascribed thereto in section 2.4(b);
 
“Affiliate” means, with respect to a Person, another Person which is controlled
by, controls or is under common control with the first mentioned Person, and
“control” for this purpose means: (a) the ownership of or control or direction
over, directly or indirectly, more than 50% of the voting power attached to the
outstanding voting securities of the relevant Person or of sufficient voting
securities of such Person that the holder has the right to control the election
or appointment of a majority of the directors or persons acting in a
substantially similar capacity (if applicable) of such Person; and (b) the
ability to control the management and affairs of the relevant Person;
 
“Agreement” means this Agreement, including any Schedules hereto and any
amendments hereto;
 
“Amermin” means Corporacion Amermin S.A. de C.V.;
 
“Amermin Side Letter” means the side letter among the Seller, the Buyer, the
Company and Amermin to be executed and delivered on the Escrow Deposit Date
pursuant to which, among other things, Amermin agrees to: (i) appoint Rodrigo
Alfonso Sanchez-Mejorada Velasco, Jose Eduardo Ribe Martinez de Velasco and
Paola Salgado Tonda of Sanchez-Mejorada, Velasco y Ribe (“RSM”), jointly and
severally, its power of attorney to deal with the Embargo (the “Embargo Power of
Attorney”); (ii) accept the Released Cash on Amermin’s behalf; (iii) pay the
Released Cash to the Government on Amermin’s behalf, with a view to obtaining
the release of the Embargo from the Encumbered Properties; (iv) deal with the
Government on Amermin’s behalf, on an administrative basis only to procure the
release of the Embargo from the Encumbered Properties; and (v) repay the
Released Cash together with interest thereon at the rate charged by the
Government if the Escrow Release Condition is not satisfied and Closing does not
occur;
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Applicable Laws” means, with respect to any Person, any national or foreign,
federal, state, provincial or local Laws, ordinance, regulation, rule, code,
order, other requirement or rule of law or stock exchange rule applicable to
such Person or any of its respective properties, assets, officers, directors,
employees, independent contractors, consultants or agents;
 
“Assets” means all assets, mining rights and concessions, property (real,
personal and intellectual), agreements and undertakings, including all tangible
and intangible goods, chattels, fixtures, improvements or other items, including
without limitation, the Properties, the Equipment and all Buildings, owned,
leased, acquired for or used by the Company in connection with the conduct of
the Business or any part thereof, or in which the Company has a right, title or
interest, wherever situated;
 
“Books and Records” means all books, records, books of account, sales and
purchase records, lists of suppliers and customers, credit and pricing
information relating to the Business, in the possession or control of the Seller
or the Company and all other documents, files, records, correspondence or other
data and information, financial or otherwise which are relevant to the Business
or the Company and in the possession or control of the Seller or the Company,
including without limitation, all data and information stored electronically or
on computer-related media;
 
“Buildings” means all plants, mills, hoists, buildings, structures, erections,
improvements, appurtenances and fixtures (including fixed machinery and fixed
equipment) situated on, under or in or forming part of the Properties;
 
“Business” means collectively the exploration and related operations and
activities with respect to the Properties carried on by or on behalf of the
Company;
 
“Buyer” has the meaning ascribed thereto in the preambles to this Agreement;
 
“Buyer’s Obligations” has the meaning ascribed thereto in section 2.3(f);
 
“Claim” has the meaning ascribed thereto in section 9.1;
 
“Closing” means the completion of the sale to and the purchase by the Buyer of
the Shares;
 
“Closing Date” means April 4, 2012;
 
“Closing Documents” means all of the documents to be executed and delivered by
the Parties on the Escrow Deposit Date in order for completion of the
Transaction in escrow to occur, including without limitation, as applicable, the
Transaction Documents and those documents set forth in sections 7.1 and 7.2;
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Closing Time” means 11:00 a.m. (Reno time) on the Closing Date or such other
time on that date as the Parties agree in writing that the Closing shall take
place;
 
“Company” has the meaning ascribed thereto in the preambles to this Agreement;
 
“Effective Date” means the date of the execution and delivery of this Agreement
by the Parties;
 
“Embargo” means the four orders of the Government dated May 19, 2011, attaching
some of the Properties as per Schedule “M”;
 
“Embargo Power of Attorney” has the meaning ascribed thereto in the definition
of Amermin Side Letter;
 
“Encumbered Properties” means those properties listed in Schedule 3.31;
 
“Environment” means the air, surface water, underground water, any land, soil or
underground space even if submerged under water or covered by a structure, all
living organisms and the interacting natural systems that include components of
air, land, water, organic and inorganic matters and living organisms and the
environment or natural environment as defined in any Environmental Law, and
“Environmental” has a similar extended meaning;
 
“Environmental Law” means any Applicable Laws currently in effect relating to
pollution or protection of the Environment, health, safety or natural resources,
including without limitation, to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials;
 
“Environmental Lien” has the meaning ascribed thereto in section 3.29;
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under or issued pursuant to any
Environmental Law;
 
“Equipment” includes all fixed assets and tangible personal property owned or
leased by, or on behalf of the Company or in which the Company otherwise has a
right, title or interest or which is used in connection with the Business,
including without limitation, all machines, machinery, motor vehicles, trucks
and other mobile equipment, airplanes, helicopters, mining equipment, rolling
stock, fixtures, tools, furniture, furnishings, material handling equipment,
computers, photocopiers, office equipment, implements and spare parts used in
the Business, wherever located;
 
“Escrow Agreement” means the form of escrow agreement attached hereto as
Schedule “D” and forming a part hereof;
 
“Escrow Deposit Date” means the date that: (i) the Closing Documents (excluding
the Amermin Side Letter, the Interim Power of Attorney and the Escrow Agreement)
and the Initial Cash Payment (less the amount of the Released Cash) are
deposited in escrow with the Escrow Agent pursuant to the Escrow Agreement; and
(ii) the Released Cash shall be released to RSM as contemplated in the Amermin
Side Letter.  The Escrow Deposit Date shall be the Closing Date (but not if
closing does not occur out of escrow);
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
“Escrow Release Condition” means that the Embargo has been fully and finally
released and discharged from the Encumbered Properties to the reasonable
satisfaction of the Buyer, it being understood and agreed that the granting of
the Embargo Power of Attorney shall not release the obligation of the Seller to
cause the release of the Embargo;
 
“Escrow Release Date” means the date that the Escrowed Items (as defined in the
Escrow Agreement) are released from escrow pursuant to an Escrow Release
Certificate (as defined in the Escrow Agreement);
 
“Financial Statements” means the unaudited financial statements of the Company
for the fiscal year ended December 31, 2010 and the unaudited financial
statements of the Company for the nine months ended September 30, 2011;
 
“Financial Statement Date” means the date of the most recent balance sheet of
the Company included in the Financial Statements;
 
“First Year Anniversary Date” means the date that is the one year anniversary of
the Escrow Release Date;
 
“Five Year Anniversary Date” means the date that is the five year anniversary of
Escrow Release Date;
 
“FM Commencement Date” has the meaning ascribed thereto in section 10.1;
 
“Force Majeure” means an event which prevents or makes unattainable on a
practical basis the performance of the obligations required by a Party where the
cause of such event is reasonably beyond the control of such Party.  Force
Majeure shall include without limitation: material social unrest or material
actions by special interest groups; any action, litigation, mediation,
arbitration or other proceeding, including any which result in control,
ownership or operation of any of the Assets or the economic benefit derived
therefrom being transferred, directly or indirectly, to a third party; labour
disputes (however arising and whether or not employee demands are reasonable or
within the power of the Party to grant); interference from Persons primarily
concerned with environmental or local population rights, including the right of
the local population to employment; acts of God; Laws, proclamations,
instructions or requests of any Governmental Authority; curtailment or
suspension of activities to remedy or avoid an actual or alleged, present or
prospective violation of federal, state or local environmental standards; acts
of environmental or native groups; acts of war or conditions arising out of or
attributable to war, whether declared or undeclared; riot, civil strife,
insurrection or rebellion; fire, explosion, earthquake, storm, flood, sink
holes, drought or other adverse weather conditions; delay or failure by
suppliers or transporters of materials, parts, supplies, services or equipment
or by contractors’ or subcontractors’ shortage of, or inability to obtain
labour, transportation, materials, machinery, equipment, supplies, utilities or
services; accidents; breakdown of equipment, machinery or facilities; delays
relating to claims made by aboriginal groups; or any other cause whether similar
or dissimilar to the foregoing but shall not include the inability of a Party to
raise its own financing to meet its obligations hereunder unless the inability
to raise such financing is caused by a Force Majeure event;
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
“GAAP” means accounting principles generally accepted in the United States;
 
“Government” means the Servicio de Administracion Tributaria of Mexico;
 
“Governmental Authority” means any Mexican, United States or foreign federal,
state, provincial or local governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body;
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award issued or entered by or with any
Governmental Authority;
 
“Hazardous Materials” means any pollutant, contaminant, waste, hazardous
substance, hazardous material, toxic substance, dangerous substance or dangerous
good as so defined, judicially interpreted or identified in any Environmental
Law, including any that may impair the quality of any waters and includes
petroleum, petroleum products, by-products or breakdown products, radioactive
materials, asbestos in any form that is friable or polychlorinated biphenyls and
any chemical, material or other substance so defined, judicially interpreted or
identified;
 
“Initial Cash Payment” means the sum of US$7.5 million.
 
“Intellectual Property Rights” means all trademarks, all copyrights and
industrial designs, all patents, all licences and sub-licences, all trade
secrets and confidential information, all computer software and rights related
thereto including all related code, specifications, documentation, revisions,
enhancements, and modifications thereto, in whatever form and media and all
renewals, modifications and extensions of any of the foregoing;
 
“Intercorporate Indebtedness” means all amounts owing by the Company to non
arm’s length or related parties;
 
“Interim Power of Attorney” means the power of attorney to be granted by the
Company in the form attached hereto as Schedule “H” which is in the addition to
the Embargo Power of Attorney;
 
“Laws” means any Mexican, United States or foreign, federal, state, provincial,
municipal or local law, statute, ordinance, regulation, by-laws, orders,
covenants, restrictions, rule, code, Order, other requirement or rule of law or
stock exchange rule, including any judicial or administrative interpretation
thereof;
 
“Legal Proceeding” means any judicial, administrative or arbitral action, suit
or proceeding (public or private);
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
“Lien” means any encumbrance of any nature or kind whatever and includes a
security interest, mortgage, lien, hypothec, pledge, hypothecation, assignment,
charge or security, including arising under or by operation of any Applicable
Laws, including any banking legislation, trust or deemed trust (whether
contractual, statutory or otherwise arising), any easement, agreement,
reservation, right of way, restriction, encroachment, burden, bond, guarantee or
any other right or claim of others of any kind whatever or any restrictive
covenant or other agreement, restriction or limitation on title or use;
 
“MII Ounces” means measured, indicated and inferred gold resources expressed in
ounces of gold, located in, under or along the Properties and pursuant to NI
43-101 standards;
 
“MII Payment” has the meaning ascribed thereto in section 2.4(a);
 
“Minute Books” has the meaning ascribed thereto in section 3.15;
 
“Misrepresentation” has the meaning ascribed thereto in the Securities Act,
Ontario;


“NI 43-101” means National Instrument 43-101 as promulgated by the Canadian
Securities Regulators;


“New MII Ounces” means MII Ounces that may be defined by the Company, if
applicable, pursuant to NI 43-101 standards, on or before the Five Year
Anniversary Date that are in addition to the (original) MII Ounces defined on or
before the Three Year Anniversary Date, if applicable;
 
“New MII Ounces Payment” has the meaning ascribed thereto in section 2.4(c);
 
“Order” means any order (including any judicial or administrative order and the
terms of any administrative consent), regulation, directive, notice, injunction,
judgment, decree, ruling, writ, assessment or arbitration award;
 
“Ordinary Course”, when used in relation to the conduct of the Business by, or
on behalf of, the Company means any transaction which constitutes an ordinary
day-to-day business activity conducted consistent with past practices;
 
“Parties” means the Seller, the Company and the Buyer collectively and “Party”
means any one of them;
 
“Permit” means any and all permits, licences, concessions, approvals,
certificates, consents, certificates of approval, rights, privileges or
franchises, registrations (including any required export/import approvals) and
exemptions of any nature and other authorizations, other than Environmental
Permits, conferred or otherwise granted by any Governmental Authority and used
or required in the conduct of the Business as currently being conducted or
related to any Asset;
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means:
 
(a)
any royalties, reservations or exceptions contained in the concessions or other
original grant of rights underlying or related to the Properties;

 
(b)
easements and any registered restrictions or covenants that run with the
Properties that do not in the aggregate materially detract from the value of the
Properties and will not materially and adversely affect the ability to carry on
the Business;

 
(c)
rights of way for, or reservations or rights of others relating to, sewers,
water lines, gas lines, pipelines, electric lines, telegraph and telephone lines
and other similar products or services, provided that they do not materially
detract from the value of the Properties and will not materially and adversely
affect the ability to carry on the Business; and

 
(d)
zoning by-laws, ordinances or other restrictions as to the use of real property,
and agreements with other Persons registered against title to the Properties,
provided that they do not materially detract from the value of the Properties
and will not materially and adversely affect the ability to carry on the
Business;

 
“Person” means any natural person, general or limited partnership, corporation,
limited liability company, firm, association or other legal entity;
 
“Properties” means those properties forming a part of the Picacho Project,
located in the State of Sonora, Mexico, as more particularly set forth in
Schedule “A”;
 
“Release” has the meaning ascribed thereto in section 3.29;
 
“Released Cash” means the amount of money which must be paid to the Government
in order for the Government to release the Embargo, being the full amount of the
tax claim pursuant to the Tax Litigation together with interest thereon to the
date of payment;
 
“RSM” has the meaning ascribed thereto in the definitions of the Amermin Side
Letter;
 
“RTL” means Ramiro Trevizo Ledezma;
 
“RTL Share” means one Series A Common Share in the capital of the Company;
 
“Second Cash Payment” means the sum of US$9.8 million;
 
“Second Cash Payment Closing Date” has the meaning ascribed thereto in section
2.3(a);
 
“Second Cash Payment Notice” has the meaning ascribed thereto in section 2.3(a);
 
“Seller” has the meaning ascribed thereto in the preambles to this Agreement;
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
“Shares” means 100% of the issued and outstanding shares of the Company, Series
A Common Shares and Series B Common Shares, owned as at the Escrow Deposit Date;
 
“Share Pledge Agreement” means the share pledge agreement to be executed and
delivered on the Escrow Deposit Date, substantially in the form of Schedule “C”;
 
“Tax Litigation” means the litigation between Amermin and the Servicio de
Administracion Tributaria, contesting the tax claim which gave rise to the
Embargo, as more particularly described in Schedule “N”;
 
“Tax Return” means all reports, estimates, information statements and returns
required to be filed in connection with, any Taxes pursuant to the statutes,
rules and regulations of any federal, state, local or foreign government taxing
authority;
 
“Taxes” means all taxes, including any interest or penalties or additions that
may become payable in respect thereof, imposed by any federal, state, county,
local municipal or foreign government or any agency or political subdivision of
any such government, which taxes shall include without limitation, all income
taxes, payroll taxes, sales and use taxes, excise taxes, environmental taxes,
franchise taxes, gross receipts taxes, occupation taxes, real and personal
property taxes, value added taxes, stamp taxes, transfer taxes, withholding
taxes, workers’ compensation, social security payments, health taxes,
unemployment insurance payments, public works payments and any other
contributions under Applicable Laws and other obligations of the same or of a
similar nature;
 
“Technical Information” means all information and all know-how owned, leased or
licensed by, or on behalf of the Company, or in which the Company has a right,
title or interest or which is otherwise related to the Business or the Assets,
including information of a scientific, technical or business nature, whether in
written, graphic, machine readable, electronic or physical form and maps, plans,
designs, research data, research plans, development plans, drill core samples,
Environmental reports, trade secrets, processes, formulas, drawings, technology,
computer software and related manuals, unpatented blueprints, flow sheets,
equipment and parts lists, instructions, manuals, records and procedures;
 
“Termination Closing Date” has the meaning ascribed thereto in section 2.3(c);
 
“Termination Option” has the meaning ascribed thereto in section 2.3(a);
 
“Third Cash Payment” means the sum of US$4.3 million;
 
“Third Cash Payment Closing Date” means the date that is the sixth anniversary
of the Escrow Release Date;
 
“Three Year Anniversary Date” means the date that is the three year anniversary
of the Escrow Release Date;
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
“Transaction” means the purchase and sale of the Shares as contemplated by this
Agreement; and
 
“Transaction Documents” means all agreements, documents, instruments and
certificates to be delivered in connection with the Transaction.
 
1.2             Terms Generally
 


(a)           Words in the singular shall include the plural and vice versa, and
words of one gender shall include the other genders as the context requires;
 
(b)            the terms “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
and not to any particular provision of this Agreement and Article, Section and
Schedule references are to the Articles, Sections and Schedules to this
Agreement unless otherwise specified;
 
(c)            the word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation,” unless otherwise
specified;
 
(d)            unless specified otherwise, the term “dollar” and the symbol “$”
when used herein refer to the lawful currency of the United States of America;
and
 
(e)            the Schedules in this Agreement are as follows:
 
Schedule                                           Description
 
 
“A”
Properties

 
“B”
Other Assets

 
“C”
Share Pledge Agreement

 
“D”
Escrow Agreement

 
“E”
Directors and Officers of the Company

 
“F”
Liabilities of the Company

 
“G”
Permits and Governmental Authorizations of the Company

 
“H”
Interim Power of Attorney

 
 “I”
Contracts of the Company

 
“J”
Intellectual Property of the Company

 
“K”
Banks and Powers of Attorney of the Company

 
“L”
Embargo

 
“M”
Details of Tax Litigation

 
“N”
Amermin Side Letter

 
“3.16”
Exceptions to Financial Statements

 
“3.17”
Exceptions to Books of Account

 
“3.22”
Exceptions to Related Parties

 
“3.24”
Exceptions to No Changes

 
“3.26”
Exceptions to Title to Assets

 
“3.27”
Exceptions to Properties

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
“3.28”
Exceptions to Intellectual Property Rights

 
“3.29”
Exceptions to Environmental Matters

 
“3.31”
Exceptions to Taxes

 
“3.33”
Exceptions to Certain Contracts and Commitment; No Employees

 
“3.37”
Exceptions to Disclosure



1.3           Date for Any Action.  In the event that any date on which any
action is required to be taken hereunder by any of the Parties is not a Business
Day in the place where the action is required to be taken, such action shall be
required to be taken on the next succeeding day which is a Business Day.


1.4           Tender.  Any tender of documents or money under this Agreement may
be made upon the Parties or their respective counsel and money may be tendered
by official bank draft drawn upon a United States bank or by negotiable cheque
payable in U.S. funds as the case may be and certified by a United States bank
or trust company or with the consent of the Party entitled to payment, by wire
transfer of immediately available funds to the account specified by that Party.


1.5           Disclosure. The Parties acknowledge that any information, matter,
circumstance, agreement, document or other thing disclosed in any Schedule to
this Agreement shall be deemed to be disclosed in every other Schedule for the
purposes of the representations and warranties of the Parties.


1.6           Knowledge.  Any reference to the knowledge of a Party shall mean
to the best of the knowledge, information and belief of the Party, after
reviewing all relevant records and making due inquiries regarding the relevant
matter.


1.7           Entire Agreement.  This Agreement and all other agreements and 
documents to be delivered pursuant to this Agreement constitute the entire
agreement among the Parties pertaining to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties, and there are no warranties,
representations or other agreements among the Parties in connection with the
Transaction except as specifically set forth in this Agreement and any document
delivered pursuant to this Agreement.  No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
Parties to be bound thereby.


ARTICLE 2
 
PURCHASE AND SALE AND PAYMENTS
 


2.1           Purchase and Sale.  Subject to the terms and conditions of this
Agreement, on Closing the Seller shall and hereby agrees to sell, assign,
convey, transfer and deliver to the Buyer and the Buyer shall purchase directly
from the Seller, the ADIT Shares, free and clear of all Liens, together with all
rights of the Seller now and hereafter attaching thereto, in consideration of
the following:
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(a)           the payment on Closing pursuant to the Escrow Agreement and the
Amermin Side Letter, in cash, by wire transfer, the Initial Cash Payment;


(b)           the payment on the Second Cash Payment Closing Date (i.e. unless
the Buyer has elected to exercise the Termination Option), in cash, by wire
transfer, of the Second Cash Payment;


(c)           the MII Payment and the Advance MII Payment, as set forth in
section 2.4 below (i.e. unless the Buyer has elected to exercise the Termination
Option); and


(d)           the payment on the Third Cash Payment Closing Date (i.e. unless
the Buyer has elected to exercise the Termination Option), in cash, by wire
transfer, of the Third Cash Payment.


For greater certainty and without limitation, all of such payments are on
account of the purchase and sale of the ADIT Shares.


2.2           Closing.  Subject to the terms and conditions of this Agreement,
the sale and purchase contemplated hereby and described in this Article 2 shall
take place at a closing in escrow (the “Closing”) to be held at the Closing Time
on the Closing Date at the offices of Thomas Erwin, in Reno, Nevada or at such
other time or place or on such other date as the Seller and the Buyer may
mutually agree upon in writing.  Any cheque, document, instrument or thing which
is to be delivered by any Party shall be tabled at the Closing at the place of
Closing referred to above by the Party which is to deliver such cheque,
document, instrument or thing.


Notwithstanding the foregoing, the Parties hereto agree that on Closing in
escrow on the Escrow Deposit Date, the Closing Documents (exclusive of the
Amermin Side Letter, the Interim Power of Attorney and the Escrow Agreement) and
the Initial Cash Payment (less the Released Cash) shall be deposited into escrow
with the Escrow Agent, to be dealt with as provided in the Escrow
Agreement.  The date the Escrow Release Condition is satisfied shall be the date
that the Closing occurs out of escrow, however, the Closing Date, for the
purposes of this Agreement (as well as the transfer of the ADIT Shares) once
Closing occurs out of escrow after the Parties deliver an Escrow Release
Certificate (as defined in the Escrow Agreement) shall be the Escrow Deposit
Date.  If the Escrow Release Condition is not satisfied and or the escrow
otherwise terminates as provided in the Escrow Agreement, then the said Closing
Documents and the Initial Cash Payment as deposited in escrow shall be returned
to the respective Parties who are entitled thereto pursuant to the Escrow
Agreement and this Agreement shall terminate.  The terms for the return of the
Released Cash to the Buyer shall be as set out in the Amermin Side Letter.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
2.3           First Year Anniversary Date.
 
(a)          At any time on or before the First Year Anniversary Date, the Buyer
shall give written notice (the “Second Cash Payment Notice”) to the Seller of
the Buyer’s election to pay (or not pay) the Second Cash Payment.  If the Buyer
elects to pay the Second Cash Payment, the notice shall set forth the “Second
Cash Payment Closing Date” which shall be no later than the First Year
Anniversary Date.  The Buyer may alternatively elect to terminate this Agreement
(the “Termination Option”) as hereinafter provided.
 
(b)          If the Buyer has not elected to exercise the Termination Option, or
has not delivered the Second Cash Payment Notice on or before the First Year
Anniversary Date, then the Buyer shall forward the same in cash, by wire
transfer to the Seller on the Second Cash Payment Closing.
 
(c)          If the Buyer has elected to exercise the Termination Option, then
on the termination date set forth in the Second Cash Payment Notice (which shall
be within 10 Business Days of the First Anniversary Date) (the “Termination
Closing Date”), the Buyer shall deliver to the Seller a certificate stating:
 
 
(i)
that the Company has no outstanding current liabilities other than those which
were in existence as at the Closing Date or those incurred in the ordinary
course of business in accordance with best mining practices (it being understood
and agreed that the Company may also have liabilities related to future payments
on account of the Properties, reclamation and rehabilitation obligations and tax
obligations, but that the Buyer shall cause there to be sufficient working
capital left in the Company to fund the Company’s ordinary course obligations
through the end of the calendar year in which termination occurs);

 
 
(ii)
the Properties remain in good standing as at the date of the Second Cash Payment
Notice in a comparable state or better as existed as at the Closing Date, free
and clear of any and all Liens, subject only to the Permitted Liens;

 
 
(iii)
the location of the Books and Records and the Technical Information of the
Company;

 
 
(iv)
that the Buyer shall provide reasonable assistance, at the sole cost and expense
of the Seller, to the Seller, for a period of three months, in relation to the
preparation of financial statements and income tax returns of the Company from
and after the date of the Second Cash Payment Notice for the period between the
Closing Date and the date of the Second Cash Payment Notice;

 
 
(v)
that the Company has not entered into any contracts or hired any employees or
contractors that have not been terminated by the Company on or before the
Termination Closing Date, unless a minimum of two days before the Termination
Closing Date the Seller advises the Buyer not to cause the Company to terminate
any such employee or consultant.  The Buyer shall be responsible for the payment
of all termination costs associated with such terminated contracts, employees or
contractors;

 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
(vi)
that the Shares are free and clear of any and all Liens;

 
 
(vii)
that the Company is not in default of any material applicable Law;

 
 
(viii)
that the Share Pledge Agreement is terminated;

 
 
(ix)
that the resigning directors and officers of the Company are the only directors
and officers of the Company; and

 
 
(x)
that the Company is in good standing with respect to corporate law as at the
date of the Second Cash Payment Notice.

 
(d)           The Buyer shall also deliver to the Seller on the Termination
Closing Date the signed resignations of all directors and officers of the
Company to the extent applicable and duly executed stock transfers with respect
to the Shares being returned for US$1.00 (which will have been pledged to the
Seller pursuant to the Share Pledge Agreement and which will therefore be in the
possession of the Seller).  As and when the Buyer shall make the foregoing
deliveries in sections 2.3(c) and (d), this Agreement (save and except for this
Section and Articles 9 and 11) shall be at an end.
 
(e)           For greater certainty and without limitation, it is understood and
agreed that save and except for the foregoing, the return of the Shares to the
Seller as contemplated by section 2.3(d) shall be on an “as is – where as” basis
and the Buyer shall make no representations, warranties or covenants as to the
Company, the Business, exploration activities conducted on the Properties or the
state of the Assets.
 
(f)            For the purposes of the Share Pledge Agreement, the “Buyer’s
Obligations” shall be the obligation to make the Second Cash Payment or return
the Shares to the Seller, all as contemplated by this section 2.3.
 
2.4            MII Payment.
 
(a)           If the Buyer has made the Second Cash Payment, on or before the
Three Year Anniversary Date, the Buyer shall pay to the Seller in cash, by wire
transfer, as and by way of an additional payment for the ADIT Shares (the “MII
Payment”) a sum calculated on the following basis: US$1.0 million for every
100,000 MII Ounces defined as at the Three Year Anniversary Date (such dollar
figure to be pro-rated for MII Ounces that are less than 100,000).  For example
purposes only and without limitation, if there shall be 125,000 MII Ounces then
the payment on or before the Three Year Anniversary Date shall be US$1.25
million.  The maximum payment to be made by the Buyer as and by way of the MII
Payment (together with payments therefor under section 2.4(b) and (c)) shall be
capped at US$14.0 million.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(b)           If the Company has not caused any MII Ounces to be defined on or
before the Three Year Anniversary Date for any reason whatsoever other than
Force Majeure, the Buyer shall make an advance payment of the MII Payment to the
Seller in cash, by wire transfer or certified cheque, in the amount of US$3.0
million (the “Advance MII Payment”), on or before the Three Year Anniversary
Date, whereupon all references in section 2.4(a) to the Three Year Anniversary
Date shall be deemed to be references to the Five Year Anniversary Date.  It is
understood and agreed that for the subsequent payment of the MII Payment
(including under section 2.4(c)), the Advance MII Payment shall be deducted
therefrom (until depleted).  If there has been an event of Force Majeure which
has interfered with the Company’s activities in connection with defining MII
Ounces, the Buyer’s Obligations to make the Advance MII Payment shall be
suspended for the period set forth in Article 10 hereof.
 
(c)           If on or before the Five Year Anniversary Date, the Company shall
cause New MII Ounces to be defined, then on or before the Five Year Anniversary
Date, the Buyer shall pay to the Seller in cash, by wire transfer (the “New MII
Ounces Payment”), US$1.0 million per 100,000 New MII Ounces (such dollar figure
to be pro-rated for Additional MII Ounces that are less than 100,000).
 
(d)           For greater certainty and without limitation, the obligation of
the Buyer under this section 2.4 shall be to make the payments under section
2.4(a) (subject to extension under section 2.4(b) and by reason of an event of
Force Majeure) and, if applicable, section 2.4(c), and to cause the Company to
define MII Ounces and New MII Ounces, at the latest, on or before the Five Year
Anniversary Date.
 
2.5           Third Closing Date Cash Payment
 
On the Third Closing Date, unless the Buyer has exercised the Termination
Option, the Buyer shall forward the Third Cash Payment, in cash, by wire
transfer, to the Seller.
 
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 


The Seller represents and warrants to the Buyer as follows and acknowledges and
agrees that the Buyer is entering into this Agreement is reliance on such
representations and warranties:
 
3.1           Authorization of Agreement. The Seller has good and sufficient
power, authority and right to execute and deliver this Agreement and has good
and sufficient power, authority and right to execute and deliver each of the
Transaction Documents.  The Seller has good and sufficient power, authority and
right to perform fully its obligations hereunder and under the Transaction
Documents.  This Agreement has been, and each of the Transaction Documents shall
be, on or prior to the Escrow Deposit Date, duly executed and delivered by the
Seller and constitutes, and each Transaction Document when so executed and
delivered shall constitute, legal, valid and binding obligations of the Seller,
enforceable against the Seller in accordance with its terms. 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
3.2           No Conflicts. The execution and delivery by the Seller of this
Agreement and the Transaction Documents, the consummation of the Transaction
and, compliance by the Seller with the provisions hereof or thereof, as
applicable, will not: (i) conflict with or result in the breach of any provision
of the organizational documents or by-laws or any resolution of the directors of
the Seller or the Company or any agreement to which the Seller or the Company is
a party; (ii) conflict with, violate, result in the breach or termination of, or
constitute a default or give rise to any right of termination or acceleration or
right to increase the obligations or otherwise modify the terms under, or give
rise to the right to commence any Legal Proceeding under, any note, bond,
mortgage, indenture, contract, agreement, lease, Permit, franchise or other
instrument to which the Seller is a party or by which or to which the Seller or
any of its properties or assets are bound or are subject; (iii) constitute a
violation of, or give rise to the right to commence any Legal Proceeding under,
any Law, ruling or regulation applicable to the Seller; or (iv) result in the
creation of any Lien upon any of the Shares.


3.3           Consents. There are no consents of Governmental Authorities or
other Persons or registrations to be made before Governmental Authorities or
other Persons which are required to permit completion by the Seller of the
Transaction in accordance with the terms of this Agreement and without causing
the termination of, or giving rise to a right of termination by any Person in
respect of any of the Seller’s assets.  No other consent, waiver, approval,
permit or authorization of, or declaration or filing with, or notification to,
any Governmental Authority, or any other Person is required on the part of the
Seller in connection with the execution and delivery of this Agreement or any of
the Transaction Documents or in connection with the consummation of the
Transaction or the compliance by the Seller with any of the provisions hereof or
thereof.


3.4           Litigation. There is no Legal Proceeding pending or, to the
knowledge of the Seller, threatened, that challenges the validity of this
Agreement or any Transaction Document, or the Transaction or any action taken or
to be taken by the Seller in connection herewith or therewith. Other than with
respect to the Embargo, there are no Legal Proceedings outstanding, pending or,
to the knowledge of the Seller, threatened or anticipated, to which the Seller
is a party or which could reasonably be expected to affect closing of the
Transaction or the Business from and after Closing.  There is no outstanding or,
to the knowledge of the Seller, any threatened or anticipated Order of any
Governmental Authority against, affecting or naming the Seller or the Shares
pursuant to this Agreement. 


3.5           Acts of Bankruptcy. The Seller is not insolvent, has not proposed
a compromise or arrangement to its creditors generally, has not taken any
proceedings with respect to a compromise or arrangement, has not taken any
proceedings to have itself declared bankrupt or wound-up, has not taken any
proceedings to have a receiver appointed of any part of its assets and at
present, no encumbrancer or receiver has taken possession of any of its property
and no execution or distress is enforceable or levied upon any of its property
and no petition for a receiving order in bankruptcy is filed against the Seller.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
3.6            Shares. The Seller legally and beneficially owns an undivided
100% interest in and to all of the ADIT Shares, free and clear of any and all
Liens.  Save and except for the RTL Share, the ADIT Shares are the only shares
in the capital of the Company and owned by the Seller.  RTL owns an undivided
100% interest in and to all of the RTL Share, free and clear of any and all
Liens.  There are no agreements or understandings with respect to the voting,
sale or transfer of the Shares or which prohibit, limit or would be breached by
the completion of, the Transaction. 
 
3.7           No Brokers.  All negotiations relating to this Agreement and the
Transaction have been carried on by the Seller directly with the Buyer without
the intervention of any other Person on behalf of the Seller in such a manner as
to give rise to any valid Claim against the Buyer for a brokerage commission,
finder's fee or other like payment and the Seller will indemnify and save
harmless the Buyer of and from any such Claim.
 
3.8           Organization and Good Standing.  The Company is a corporation duly
incorporated, validly existing and in good standing under the Laws of Mexico and
has all necessary corporate power and authority to enter into and to perform its
obligations under this Agreement and each Transaction Document to which it is a
party.  The Company has full corporate power and authority to own, lease and
operate its Assets and to carry on the Business as now conducted.  The Company
is duly qualified, authorized or licensed to conduct the Business and is in good
standing under the Laws of: (a) each jurisdiction in which it conducts Business
or owns or leases real property; and (b) each other jurisdiction in which the
conduct of the Business or the ownership of the Properties requires such
qualification, authorization or license, the only such jurisdiction being
Mexico.


3.9           Authorization of Agreement.  The Company has good and sufficient
power, authority and right to execute and deliver this Agreement.  The Company
has good and sufficient power, authority and right to perform fully its
obligations hereunder.  This Agreement has been duly executed and delivered by
the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.


3.10          No Conflicts.  The execution and delivery by the Company of this
Agreement, the consummation of the Transaction and compliance by the Company
with the provisions hereof, will not: (i) conflict with, or result in the breach
of, any provision of the organizational documents or by-laws or any resolution
of the directors of the Company; (ii) conflict with, violate, result in the
breach or termination of, or constitute a default or give rise to any right of
termination or acceleration or right to increase the obligations or otherwise
modify the terms under, or give rise to the right to commence any Legal
Proceeding under, any note, bond, mortgage, indenture, contract, agreement,
lease, Permit, franchise or other instrument to which the Company is a party or
by which or to which the Company or any of its Assets are bound or are subject;
(iii) constitute a violation of, or give rise to the right to commence any Legal
Proceeding under, any Law, ruling or regulation applicable to the Company; or
(iv) result in the creation of any Lien upon any of the Shares or the Assets.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
3.11           Consents.  There are no consents of Governmental Authorities or
other Persons which are required to permit completion by the Company of the
Transaction in accordance with the terms of this Agreement and without causing
the termination of, or giving rise to a right of termination by any Person in
respect of any of the Assets.  No other consent, waiver, approval, permit or
authorization of, or declaration or filing with, or notification to, any
Governmental Authority or any other Person is required on the part of the
Company in connection with the execution and delivery of this Agreement or in
connection with the consummation of the Transaction or the compliance by the
Company with any of the provisions hereof or the operation of the Business by
the Company from and after Closing.


3.12           Litigation.  There is no Legal Proceeding pending or, to the
knowledge of the Seller, threatened, that challenges the validity of this
Agreement or the Transaction or any action taken or to be taken by the Company
in connection herewith.  Other than with respect to the Embargo, there are no
Legal Proceedings outstanding, pending or, to the knowledge of the Company,
threatened or anticipated, to which the Company is a party or which could
reasonably be expected to affect materially and adversely the Assets or the
Business.  There is no outstanding or, to the knowledge of the Company, any
threatened or anticipated Order of any Governmental Authority against, affecting
or naming the Company or affecting any of the Assets or the Business.


3.13           Acts of Bankruptcy.  The Company is not insolvent, has not
proposed a compromise or arrangement to its creditors generally, has not taken
any proceedings with respect to a compromise or arrangement, has not taken any
proceedings to have itself declared bankrupt or wound-up, has not taken any
proceedings to have a receiver appointed of any part of its Assets and at
present, no encumbrancer or receiver has taken possession of any of its Assets
and no execution or distress is enforceable or levied upon any of its Assets and
no petition for a receiving order in bankruptcy is filed against the Company.


3.14           Additional Securities.  All of the Shares have been validly
issued and are fully paid and non-assessable.  There are no outstanding
agreements which require or could require the Company to issue any securities or
which prohibit or would be breached by the completion of the Transaction.  None
of the Shares is subject to any option, warrant, right of conversion, exchange
or purchase, or any similar right.  None of the Shares were issued in violation
of the pre-emptive rights of any present or past shareholder of the Company or
any other Person.  There are no agreements or understandings with respect to the
voting, sale or transfer of the Shares or which prohibit, limit or would be
breached by the completion of, the Transaction.  The Company does not distribute
its securities to the public.  The Company does not own any other subsidiaries
or shares in the capital of any other corporation nor has the Company agreed to
acquire any subsidiaries or shares in the capital of any other corporations or
any ownership interest in any Person or to acquire any other business operation.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
3.15           Corporate Records.  The minute books, share registry books and
notarial deeds of the Company (collectively, the “Minute Books”) contain
complete and accurate records of the organizational documents, by-laws and
powers of attorney of the Company and of all meetings of the directors or
shareholders of the Company (and, where applicable, all calls duly published and
all such meetings duly convened and conducted in all respects) and accurately
reflect all other corporate action of the shareholders and board of directors of
the Company.  The Company has completed all corporate registrations, recordings
and filings as are required to be completed by it in accordance with Applicable
Laws, other than where the failure to complete any such item would not
reasonably be expected to have a material adverse effect on the Company or the
Business.


3.16           Financial Statements.  The Buyer has received true and complete
copies of the Financial Statements.  Except as set forth on Schedule “3.16”, the
Financial Statements present fairly the Assets, liabilities, financial position,
results of operations and cash flows of the Company, as at the date and for the
periods indicated and in accordance with the accounting principles provided by
GAAP applied on a basis consistent with that of the preceding period (provided
that the Financial Statements may not contain footnote disclosure that may
otherwise be required by GAAP and may also be subject to normal year-end
adjustments that would not be material in amount) and are complete and accurate
in all material respects.  Except as set forth on Schedule “3.16”, since the
date of the Financial Statements there has been no change in the financial
condition (other than changes in general economic conditions not specific to the
Company), Assets, liabilities or the Business of the Company other than changes
in the ordinary course of business which neither individually nor in the
aggregate would have a material adverse effect.


3.17           Books of Account.  The books of account and financial records of
the Company fairly set out and disclose in all material respects, the current
financial position of the Company. All material transactions involving the
Company have been accurately recorded in such books and records.  Except as set
forth on Schedule “3.17”, the Company has a stand-alone accounting system that
is not used or controlled by any other Person.


3.18           Permits and Licenses.  The Company has all necessary Permits and
other Governmental Authorizations required to carry on and conduct business and
to own, lease or operate its Assets at the places and in the manner in which the
Business of the Company is currently conducted.  Schedule “G” contains a full,
complete and accurate list of such Permits and other Governmental
Authorizations.


3.19           Guarantees.  The Company has no outstanding guarantees nor any
outstanding security for any liability, debt or obligation of any Person.


 
- 19 -

--------------------------------------------------------------------------------

 
 
3.20           Bonds, Debentures.  The Company has no any outstanding bonds,
debentures or other indebtedness and is not under any agreement to create or
issue any bonds, debentures or other indebtedness.


3.21           No Further Expenditures.  No capital expenditures or leasehold
improvements have been made by the Company since the date of the Financial
Statements, other than in the ordinary course of business.


3.22           Related Parties.  Except as set forth on Schedule “3.22”, the
Company has not made any payment or loan to or borrowed any money from and is
not otherwise indebted to, any officer, director, shareholder or any other
Person not dealing at arm's length with the Company.  The Company is not a party
to any contract with any officer, director, shareholder or any other Person not
dealing at arm's length with the Company.  No officer, director or shareholder
of the Company and no entity that is an affiliate or associate of one or more of
such individuals:


(a)           owns, directly or indirectly, any interest in (except for shares
representing less than 2% of the outstanding shares of any class of securities
of any publicly traded company) or is an officer, director, employee or
consultant of, any Person which is a lessor, lessee, client or supplier of the
Company;
 
(b)           owns, directly or indirectly, in whole or in part, any property
that the Company uses in the operation of Business; or
 
(c)           has any cause of action or any other claims whatsoever against or
owes any amount to the Company.
 
3.23           Dividends or Distributions.  No dividends or other distributions
on any of the shares in the capital of the Company have been authorized,
declared or paid since the date of the Financial Statements and there has not
been any direct or indirect redemption, purchase or acquisition of any such
shares.
 
3.24           No Changes.  Since the Financial Statement Date, except as set
forth on Schedule “3.24”, the Company has carried on business and conducted its
operations and affairs only in the ordinary and normal course consistent with
past practice and there has not been:
 
(a)           any issuance, sale, pledge, hypothecation, lease, disposition or
Lien or agreement to do any of the foregoing with respect to any shares or other
corporate securities or any right, option or warrant with respect thereto of the
Company;
 
(b)           an amendment or proposal to amend its Articles or by-laws;
 
(c)           any split, combination or reclassification of any of its
securities;
 
(d)           any material adverse change in the condition (financial or
otherwise), Assets, liabilities, operations, earnings, business or prospects of
the Company;
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(e)           any damage, destruction or loss (whether or not covered by
insurance) affecting the Assets or any failure to regularly maintain and repair
the Assets in the ordinary course of business;
 
(f)           any issuance or sale by the Company or any contract entered into
by the Company for the issuance or sale by the Company  of any shares in the
capital of or securities convertible into or exercisable into shares in the
capital of the Company;
 
(g)          any license, sale, assignment, transfer, disposition, pledge,
mortgage or granting of a security interest or other Lien on or over any Assets;
 
(h)           any write-off as uncollectible of any Accounts Receivable or any
portion thereof of the Company in amounts exceeding the allowance set out in the
Financial Statements;
 
(i)           any cancellation of any other debts or claims or any amendment,
termination or waiver of any other rights to the Company;
 
(j)           any material change in the accounting or tax practices followed by
the Company
 
(k)          any material change adopted in the depreciation or amortization
policies or rates or any material change in the credit terms offered to
customers of or by suppliers to the Company;
 
(l)           any acquisition, transfer, assignment, sale or other disposition
of any of the assets shown in the Financial Statements other than in the
ordinary course of business;
 
(m)          any institution or settlement of any litigation, action or
proceeding before any court or governmental body by or against the Company;
and/or
 
(n)           the creation of any debts and/or liabilities whatsoever (whether
accrued, absolute, contingent or otherwise) other than set forth in Schedule
“F”.
 
3.25           Restrictive Documents.  Other than the Embargo, the Company is
not subject to, or a party to, any charter, by-law or trust deed restriction,
any Claim, any contract, any Lien or any other restriction of any kind or
character which would prevent the consummation of the Transaction or the
continued operation of the Business of the Company after Closing on
substantially the same basis as heretofore operated or which would restrict the
ability of the Buyer to acquire the Shares pursuant to this Agreement.
 
3.26           Title to Assets.  The Company now has and after Closing will have
good and marketable title to or a valid leasehold interest in and now has and
after Closing will have legal and/or beneficial ownership of or a valid
leasehold interest in all of its Assets, free and clear of any and all Liens,
subject to the Permitted Liens and save and except as set out in Schedule
“3.26”.  The Embargo is fully and accurately described in Schedule “L” and the
Seller has no information with respect thereto or with respect to the Tax
Litigation, that has not been disclosed to the Buyer.  All of the tangible
Assets of the Company are the assets and inventory appropriate and reasonably
necessary for the conduct of the Business of the Company as currently carried
on. There are no agreements, adverse interests or options to acquire or purchase
the Assets or any portion thereof. No Person has any proprietary or possessory
interest in the Assets other than as contemplated herein and no Person is
entitled to any royalty or other payment or any other such products removed or
produced from the Properties.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
The Assets (which are listed on Schedules “A” and “B”), the Books and Records
and the Technical Information together, as of the date hereof, comprise all of
the assets, properties, mineral interests and rights of every type and
description, real, personal and mixed, tangible and intangible, used by the
Company in the operation of the Business.
 
The Company is not a partner, co-tenant, joint venture or otherwise a
participant in any partnership, joint venture, co-tenancy, joint venture
corporation or other similar jointly owned business and none of the Assets, and
none of the Shares is subject to any right of first refusal or other pre-emptive
right of any Person.
 
3.27           Properties.
 
(a)           Save and except as set out in Schedule “3.27”, the mining
concessions forming a part of the Properties have been duly recorded at the
Public Registry of Mining in the name of the Company.
 
(b)           Save and except as set out in Schedule “3.27”, the mining
concessions forming a part of the Properties are in good standing and are valid
and enforceable and free and clear of all Liens save and except for Permitted
Liens and no event, condition or occurrence exists that, after notice or lapse
of time or both, would constitute a default under such mining concessions.  No
other property rights are necessary for the conduct of the Business.  Except as
set forth on Schedule “3.27”, all taxes and charges with respect to the
Properties have been paid in full as of the date hereof.  All requisite minimum
assessment work has been performed and reported on the Properties pursuant to
the terms thereof in accordance with Applicable Law.
 
(c)           There are no existing, pending or threatened adverse claims or
challenges against the Properties or to the ownership of, possession, operation,
control, management or title to the Properties nor substances thereon or
therefrom nor, to the knowledge of the Seller is there any basis therefor.
 
(d)           The Company has fully complied with all Applicable Laws with
respect to the Properties and the Company has not received notice of any breach,
violation or default with respect to the Properties.  The Company has full
exploration rights with respect to the Properties.  All exploration work
conducted by or on behalf of the Company on the Properties has been conducted in
a sound and workmanlike manner and in compliance with sound geological and
geophysical exploration and mining, engineering and metallurgical practices and
all such work, processes, undertaking and other operations are in compliance
with all Applicable Laws, including without limitation, Environmental Laws.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(e)           There are no surface rights restrictions relating to the
Properties and to the knowledge of the Seller, the Company and its
representatives, servants, agents and contractors have effective and lawful
access to the lands comprising the Properties such as shall permit the Company
to complete exploration activities with respect to the Properties.
 
(f)           There are no adverse claims or challenges against, or to the
ownership of, or title to, the Properties, the lands to which the Properties
relate or any substances thereon, therein or therefrom, nor is there any basis
therefor.  The Properties are not located in a Protected Natural Area (Area
Natural Protegida) and to the best knowledge of the Seller, no such area is
planned to be established.  To the best knowledge of the Seller, there are no
indigenous people or communities that claim any rights over the surface lands
where the Properties are located.
 
(g)           All information and data (including without limitation, all
geological, geophysical and assay results and maps) in the Seller’s or the
Company’s possession or under their respective control concerning the Properties
and prior exploration and development work carried out thereon has been provided
to the Buyer.
 
(h)           The Seller has no information or knowledge of any facts pertaining
to the Properties or substances thereon, therein or therefrom not disclosed in
writing to the Buyer which, if known to the Buyer, might reasonably be expected
to deter the Buyer from completing the Transaction on the terms and conditions
contained herein.
 
3.28           Intellectual Property Rights.  Except as set forth on Schedule
“3.28”, any and all Intellectual Property Rights used by the Company in whole or
in part in connection with the Assets or the Business are owned by or validly
licensed to the Company and are in good standing.  Except as set forth on
Schedule “3.28”, to the Seller’s knowledge, the conduct of the Business as
currently conducted does not infringe upon the Intellectual Property Rights of
any other Person.
 
3.29           Environmental Matters.  Except as set forth on Schedule “3.29”,
each of the Properties are in compliance with the terms and conditions of all
Permits and in compliance with all Environmental Laws and other requirements and
there are no expropriation, condemnation or similar proceedings, actual or
threatened, of which either of the Seller or the Company has received notice
against any part or parts of the Properties.  All Permits are in full force and
effect and there are no judicial or administrative proceedings pending or, to
the Seller’s knowledge, threatened to revoke or change any of such Permits.  No
notice, citation, summons, order or complaint has been received by the Seller or
the Company, the Seller and the Company have received no notice that any penalty
has been assessed and, to the Seller’s knowledge no investigation or review is
pending or threatened by any Governmental Authority in each case with respect to
any alleged violation of any applicable Environmental Law or regulation in
respect of the Properties or any alleged failure to have any Permit required in
connection with the Properties or any alleged violation to comply with any
Permits, any generation, treatment, storage, recycling, transportation or
disposal of any contaminant in connection with the Properties.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
Neither the Seller nor the Company has received any request for information,
notice or claim, demand or other notification that it is or may be potentially
responsible with respect to any investigation or clean-up of any threatened or
actual release of any contaminant in connection with the Properties.  Except as
set forth on Schedule “3.29”, no contaminant has been released, spilled, leaked,
discharged, disposed of, pumped, poured, emitted, emptied, injected, leached,
dumped or allowed to escape (a “Release”) by the Seller or the Company or, to
the Seller’s knowledge, any other party at, on or under the Properties contrary
to any applicable Environmental Law and no oral or written notification of the
Release of a contaminant has been filed by or on behalf of either the Seller or
the Company in connection with the Properties which would subject the Company to
corrective or response action or any other liability under any Applicable Laws,
including without limitation, Environmental Laws.
 
There are no environmental charges, privileges or Encumbrances (the
“Environmental Liens”) relating to the Properties and, to the knowledge of the
Seller, no actions have been taken or are in process or pending which could
subject the Properties to such Environmental Liens.
 
Neither the Seller nor the Company knows of any facts or circumstances related
to Environmental matters relating to the Properties that could lead to any
further Environmental Claims, liabilities or responsibilities except for the
reclamation obligations set forth in the Permits.  The Company has kept records
and made all filings required to be kept or made by it by all applicable
Environmental Laws in respect of the Properties.  Except for reclamation
obligations set forth in the Permits, neither the Seller nor the Company is
aware of any such Release, emission, discharge, deposit, issuance, spraying,
injection, inoculation, abandonment, burial, spilling, incineration, disposal,
leaking, seeping, pouring, emptying, throwing, dumping, placing or exhausting of
any contaminant which may subject the Properties to corrective or response
action or any other liability under any Applicable Laws, including without
limitation, Environmental Laws.  The Company has complied with all Orders
received by it from and all requests for information made by the relevant
Environmental protection authorities.
 
Except as set forth on Schedule “3.29”, there are no temporarily suspended
mining operations or, to the Seller’s knowledge, abandoned projects which would
require closure plans or site rehabilitation in respect of the Properties or
operations thereon.
 
Neither the Seller nor the Company has received notice of: (i) any
non-compliance of the Properties or the improvements or fixtures located thereon
or the operation or maintenance thereof, with municipal, building or zoning
Laws; or (ii) any work orders relating to or notices from any Governmental
Authorities advising of any defects in the construction or state of repair of
any improvements or fixtures on the Properties.
 
3.30           Insurance.  The only insurance the Company maintains is
government sponsored Workmen’s Compensation. There are no Claims, actions, suits
or proceedings arising out of or based upon any insurance of the Company and to
the knowledge of the Seller, no basis for any such Claim, action, suit or
proceeding exists. The Company is not in default with respect to any provisions
contained in any such insurance which would adversely affect its rights to make
any Claim under any such insurance.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
3.31        Taxes.  The Buyer has received true, complete and correct copies of
all Tax Returns of The Company for the fiscal years ended December 31, 2010 and
December 31, 2009.  Except as reserved for in the Financial Statements or as set
forth on Schedule “3.31”:
 
(a)           All Tax Returns which are due to have been filed by the Company in
accordance with Applicable Law, have been duly filed by the dates prescribed by
Law and are complete and accurate.  All Taxes, deposits or other payments for
which the Company may have any liability arising prior to Closing have been paid
in full or accrued as liabilities for Taxes on the books of the Company.  All
instalments for Taxes which the Company may be required to make have been made
on a timely basis. The amount so paid on or before the Closing Date together
with any amounts accrued as liabilities for Taxes (whether accrued as currently
payable or deferred taxes) on the books and in the Financial Statements will be
adequate to satisfy all liabilities for Taxes of the Company in any jurisdiction
in respect of the periods covered. There are not now any extensions of time in
effect with respect to the dates on which any Tax Returns were or are due to be
filed by the Company and there are no outstanding requests therefor.
 
(b)           Income tax assessments have been issued to the Company covering
all past periods up to and including the fiscal year ended December 31, 2010. 
All assessments or reassessments asserted as a result of any examination of any
Tax Return have been paid by the Company, have been accrued on the books of the
Company and in the Financial Statements or finally settled and no issue has been
raised in any such examination which, by application of the same or similar
principles, reasonably could be expected to result in a proposed deficiency for
any other period not so examined.
 
(c)           No claims, proposals, assessments or reassessments for any Taxes
are being asserted or to the knowledge of the Seller, proposed or threatened and
to the knowledge of the Seller, no audit or investigation of any return or
report of Taxes is currently under way, pending or threatened.
 
(d)           There are no outstanding waivers or agreements by the Company or
the extension of time for the assessment or reassessment of any Taxes or
deficiency thereof nor are there any requests for rulings, outstanding subpoenas
or requests for information, notice of proposed reassessment of any property
owned or leased by the Company or any other matter pending between the Company
and any taxing authority.
 
(e)           There are no Liens for Taxes upon any Assets of the Company except
Liens for current Taxes not yet due.
 
(f)           To the knowledge of the Seller there are no facts which exist or
have existed which would constitute grounds for the assessment of any Taxes of
the Company with respect to the periods which have not been audited by requisite
taxing authorities.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
(g)           Adequate provision, including provision in the deferred tax
account has been made for all deferred and accrued Tax liabilities with respect
to operations of the Company for the period ending on the Closing Date.
 
(h)           The Company has withheld from each payment made by it to any of
its present or former officers, directors and to all other applicable Persons,
the amount of all Taxes and other deductions required to be withheld therefrom
and the Company has paid the same to the proper taxing or other authority within
the time frame prescribed under any applicable legislation or regulation or, if
not due, has made adequate provision in its respective Books and Records and
financial statements therefor.
 
(i)           The Seller and the Company have no liabilities pursuant to the Tax
Litigation.  Schedule “M” fully and accurately describes the terms thereof.
 
3.32        Schedules. The Schedules hereto contain full, complete and accurate
lists and descriptions of the following as at the Closing Date:
 
(1)
Schedule “B”: All assets of the Company that do not form a part of the
Properties.



(2)
Schedule “J”:  All Intellectual Property Rights that are directly or indirectly
owned, licensed, used, required for use or controlled in whole or in part by the
Company and all material licenses and other agreements allowing the Company to
use the Intellectual Property Rights of other Persons.  The Intellectual
Property Rights of the Company is sufficient for the conduct of the Business as
currently conducted.



(4)
Schedule “K”:  The name and address of each bank, trust company or other
financial institution in which the Company has an account and the names of all
Persons authorized to draw thereon as well as all powers of attorney granted by
the Company.



The Company has no purchase or sale commitments.


3.33          Certain Contracts and Commitment; No Employees.  The Company is
not a party to any lease with respect to real or personal property or mining
rights.  Except as set forth on Schedule “3.33”, the Company has no and has
never had any employees or consultants.  Schedule “I” sets forth a list and
description of all contracts, leases and licenses of the Company not included on
any other Schedule.  The enforceability of each such contract will not be
affected in any manner by the execution and delivery of this Agreement nor the
consummation of the Transaction.  The Company is not in default and there does
not exist any event that, with notice or lapse of time or both, would constitute
an event of default by the Company under any of its contracts.  The Seller does
not have knowledge of any breach or default by any other party to the contracts
of the Company.  A true and complete copy of each such contract has been
delivered to the Buyer. 
 
For greater certainty and without limitation, except as set forth in Schedule
“I” or otherwise herein, the Company is not a party to or bound by any
contract.  The contracts set forth in the Schedules hereto do not provide the
contracting party with any right to renegotiate or cancel such contract as a
result of the Transaction.  Except as described in the Schedules, the Company is
not a party to or bound by:
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
(1) 
Any contract for the purchase of materials, supplies, equipment or services.

 
(2)  
Any contract for the sale, license or provision of any assets or services.

 
(3)   
Any trust indenture, mortgage, promissory note, loan agreement, guarantee or
other contract for the borrowing of money or a leasing transaction of the type
required to be capitalized in accordance with generally accepted accounting
principles.

 
(4)  
Any contract for charitable contributions.

 
(5)  
Any contract not made in the ordinary course of business.

 
(6) 
Any contract restricting in any manner the conduct of the business of the
Company or the ownership or use of the Assets thereof.

 
(7) 
Any contract involving the payment or receipt of US$5,000 or more in any 12
month period.

 
(8) 
Any contract required to be disclosed on a Schedule to this Agreement that is
not so disclosed.

 
3.34          Compliance with Laws. The Company has conducted and is now
conducting business in compliance with all Laws applicable to the Business and
the Company is not in default under any such Laws applicable to it.  Neither the
Company nor any of its directors, officers, agents or other Persons acting on
behalf of the Company have, directly or indirectly, used any corporate funds of
the Company for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity, made any unlawful payments on behalf of
the Company to foreign or domestic government officials or employees or to
foreign or domestic political parties or campaigns from corporate funds,
knowingly made any false or fictitious entry on the books or records of the
Company or made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment on behalf of the Company.
 
3.35          Books and Records.  The Seller has made available to the Buyer all
current financial and mining projections and all material Books and Records in
the possession of the Seller related to the Business or the Company.  Such Books
and Records fairly and correctly set out and disclose in all material respects
the financial position of the Business in accordance with standard business and
mining industry practices and all material financial transactions relating to
the Business have been accurately recorded in such Books and Records.
 
3.36          Business.  The Company has not carried on any business other than
the Business.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
3.37         Disclosure.  Except as set forth on Schedule “3.37”, the disclosed
data is not inaccurate or untrue in any material respect.  The representations
and warranties contained in this Agreement and the information contained in the
Schedules and the documents listed therein or otherwise delivered by the Seller
to the Buyer constitute full, true and plain disclosure of all material facts
relating to the Company and do not omit to state any material fact.


ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 


The Buyer represents and warrants to the Seller as follows and acknowledges and
agrees that the Seller is entering into this Agreement in reliance on such
representations and warranties:
 
4.1           Organization and Good Standing.  The Buyer is a private company
with limited liability duly incorporated, validly existing under the Laws of the
Netherlands and has all necessary corporate power and capacity to enter into
this Agreement.  The Buyer is not a resident of Mexico and has no permanent
establishment in Mexico.


4.2           Authorization and Agreement.  The Buyer has good and sufficient
power, authority and right to execute and deliver this Agreement and each other
Transaction Document, and to perform fully its obligations hereunder and
thereunder.  This Agreement has been and each of the Transaction Documents shall
be, on or prior to the Escrow Deposit Date, duly executed and delivered by the
Buyer and this Agreement constitutes, and each Transaction Document when so
executed and delivered shall constitute, legal, valid and binding obligations of
the Buyer, enforceable against it in accordance with its terms.


4.3           No Conflicts.  Neither the execution and delivery of this
Agreement and the Transaction Documents, the consummation of the Transaction nor
compliance with any of the provisions hereof or thereof shall: (i) conflict
with, or result in the breach of, any provision of the organizational documents
of the Buyer; (ii) conflict with, violate, result in the breach or termination
of, or constitute a default or give rise to any right of termination or
acceleration or right to increase the obligations or otherwise modify the terms
under any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument to which the Buyer is a party or by which
it or any of its properties or assets is bound or subject; or (iii) constitute a
violation of any Law, ruling or regulation applicable to the Buyer or any of its
subsidiaries.


4.4           Consents.  No consent, waiver, approval, permit or authorization
of, or declaration or filing with, or notification to, any Governmental
Authority is required on the part of the Buyer in connection with the execution
and delivery of this Agreement or the Transaction Documents, the consummation of
the Transaction or the compliance by the Buyer with any of the provisions hereof
or thereof.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
4.5           Litigation. There is no Legal Proceeding pending or, to the
knowledge of the Buyer, threatened, that challenges the validity of this
Agreement or any Transaction Document, or the Transaction or any action taken or
to be taken by the Buyer in connection herewith or therewith.  There are no
Legal Proceedings outstanding, pending or, to the knowledge of the Buyer,
threatened or anticipated, to which the Buyer is a party or which could
reasonably be expected to affect closing of the Transaction.  There is no
outstanding or, to the knowledge of the Buyer, any threatened or anticipated
Order of any Governmental Authority against, affecting or naming the Buyer.


4.6           Acts of Bankruptcy.  The Buyer is not insolvent, has not proposed
a compromise or arrangement to its creditors generally, has not taken any
proceedings with respect to a compromise or arrangement, has not taken any
proceedings to have itself declared bankrupt or wound-up, has not taken any
proceedings to have a receiver appointed of any part of its assets and at
present, no encumbrancer or receiver has taken possession of any of its property
and no execution or distress is enforceable or levied upon any of its property
and no petition for a receiving order in bankruptcy is filed against the Buyer.
 
4.7           No Brokers.  All negotiations relating to this Agreement and the
Transaction have been carried on by the Buyer directly with the Seller without
the intervention of any other Person on behalf of the Buyer in such manner as to
give rise to any valid Claim against the Seller for a brokerage commission,
finder's fee or other like payment and the Buyer will indemnify and save
harmless the Seller of and from any such Claim.
 
 
ARTICLE 5
 
MATTERS AS TO REPRESENTATIONS AND WARRANTIES
 
5.1           Interpretation.  Each representation and warranty made by a Party
in this Agreement shall be treated as a separate representation and warranty in
respect of each statement made and the interpretation of any statement made
shall not be restricted by reference to or inference from any other statement
made in a representation and warranty of such Party.
 
5.2           Qualification of Representations and Warranties.  Any
representation or warranty made by a Party as to the enforceability of this
Agreement and/or any Transaction Document against such Party is subject to the
following qualifications:
 
(a)           specific performance, injunction and other equitable remedies are
discretionary and, in particular, may not be available where damages are
considered an adequate remedy; and
 
(b)           enforcement may be limited by bankruptcy, insolvency, liquidation,
reorganization, reconstruction and other laws generally affecting enforceability
of creditors’ rights.
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
COVENANTS
 
6.1           Access to Information.  From the date hereof until the Closing in
escrow, upon reasonable advance notice to the Seller and during normal business
hours, the Company and its officers, directors, employees, auditors and agents
shall afford the officers, employees and agents and representatives of the Buyer
reasonable access, during normal business hours, to the offices, Assets and
Books and Records of the Company and shall furnish to the officers, employees
and authorized agents and representatives of the Buyer such available additional
financial and operating data and other information regarding the Business as the
Buyer may from time to time reasonably request.
 
6.2           Further Action.  Until the Closing in escrow, the Parties shall
use their reasonable commercial efforts to cause and facilitate the prompt
satisfaction of all conditions in Article 8. From and after the Closing in
escrow, all of the Parties shall execute and deliver such documents and other
papers and take such further actions as may be reasonably required to carry out
the provisions of this Agreement and the Transaction Documents and to give
effect to the Transaction.


6.3           Material Adverse Change.  Until the Closing in escrow, the Seller
shall not, nor shall the Seller permit the Company to take or cause to be taken
any action reasonably likely to result in a material adverse change in or to the
Assets or the condition of the Business of the Company or sell, transfer or
dispose of any interest in or right to any part of the Assets or the Business.
 
6.4           Liens, Debts, Liabilities.  Until the Closing in escrow, the
Seller shall not, nor shall the Seller permit the Company to, suffer or permit
any Lien, other than Permitted Liens, to attach to or affect any of the Shares,
the Business or the Assets or any of their respective rights, title or interests
therein or thereto, or incur or assume any debt, liability or obligation for
borrowed money of any nature whatsoever, or incur any other debt, liability or
obligation, except in the ordinary course of business and the Business shall be
carried on in the ordinary course.
 
6.5           Assumptions, Guarantees, Etc.  Until the Closing in escrow, the
Seller shall not permit the Company to directly or indirectly, assume,
guarantee, endorse or otherwise become directly or contingently liable in
connection with any debt obligation or other liability of any Person.
 
6.6           Investments in Other Persons.  Until the Closing in escrow, the
Seller shall not permit the Company, directly or indirectly, to: (a) make any
loan or advance to any Person; or (b) purchase or otherwise acquire the capital
stock, assets or obligations of, or any interest in, any Person, other than in
the ordinary course of business or as required to satisfy the conditions to
Closing of the Transaction.
 
6.7           Mergers, Etc.  Until the Closing in escrow, the Seller shall not
permit the Company to directly or indirectly, merge, amalgamate or consolidate
with any Person or sell, assign, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
respective Assets (whether now owned or hereafter acquired) to any Person, or
acquire (whether in one transaction or in any series of transactions) all or
substantially all of the assets of any Person without the prior written consent
of the Buyer.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
6.8           Restriction on Dividends and Redemptions.  Until the Closing in
escrow, the Seller shall not permit the Company to declare, order, pay or make
any dividend or other distribution, directly or indirectly, in respect of any
Shares.
 
6.9           Hedging Commitments.  Until the Closing in escrow, the Seller
shall not permit the Company to enter into any foreign exchange or interest
hedging agreement in respect of the Business or any forward commitment for the
sale or purchase of gold or silver, including any metals or minerals hedging
agreement in respect of the Business.
 
6.10         Injunctions.  If any court having jurisdiction over any of the
Buyer, the Seller or the Company issues any Order before the Closing Time which
would prohibit or materially restrict or hinder the Closing, the Party or
Parties subject to such Order shall, at its or their own expense, use reasonable
commercial efforts and take such actions as are necessary to have such Order
dissolved or otherwise eliminated as promptly as possible and, in any event,
prior to the Closing Time.
 
6.11          Cooperation.  Each of the Buyer and the Seller shall cooperate
with the other Party in order to facilitate and permit the Closing in escrow to
occur, including with respect to the requisite Governmental Authority
approvals.  In particular, and subject to obligations of confidentiality, the
Buyer and the Seller shall and shall cause the Company to provide to any Persons
whose consent is required to permit the Transaction all such information as may
be reasonably required by such Persons.
 
6.12          Actions to Satisfy Closing Conditions.  Each Party shall take all
such action as is within its power to control and shall use its reasonable
commercial efforts to cause other actions to be taken which are not within its
power to control, to the extent not otherwise provided for herein, so as to
ensure compliance with all conditions which are for the benefit of any other
Party.  The Parties will cooperate in exchanging such information and providing
such assistance as may be reasonably required in connection with the foregoing.
 
6.13          Continuing Access and Investigations. From the date of execution
of this Agreement until Closing in escrow, the Buyer shall be entitled to
continue to access the Properties and the Seller shall continue to make
available to the Buyer and its professional advisors and legal counsel all
information relating to the Properties and the Company as well as access to the
Seller’s professional advisors and legal counsel, all so as to enable the Buyer
to check the accuracy and veracity of the Seller’s representations and
warranties and covenants set forth in this Agreement.
 
6.14          Intercompany Indebtedness.  The Seller shall cause the Company to
do all such acts and things as shall be required to extinguish the
Intercorporate Indebtedness in accordance with best practices and applicable Law
and in a manner that is tax neutral to the Company and shall advise the Buyer as
to the number of ADIT Shares it shall acquire on Closing, which for greater
certainty and without limitation, shall be equal to 100% of the issued and
outstanding shares of the Company (when combined with the RTL Share).
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
6.15           Escrow Period.  For greater certainty and without limitation,
from the Escrow Deposit Date until the escrow is terminated  pursuant to the
terms and conditions of the Escrow Agreement, the Seller and its nominee
representatives of the Company shall have no authority to take any actions or to
do any acts or things with respect to the Company, it being understood and
agreed that pursuant to the Interim Power of Attorney, the Buyer (alone) shall
have (limited) rights with respect to the Company.  For greater certainty and
without limitation, until termination of the escrow either by reason of Closing
occurring out of escrow or termination of this Agreement, the Company shall not
carry on business, shall not make any expenditures, shall not incur any
indebtedness or create any encumbrances, shall not issue any additional shares
and during the escrow period, the Seller shall have no rights to nominate board
members or elect officers, the escrow period being a period of full and complete
stasis or stand still.
 
ARTICLE 7
 
CONDITIONS OF CLOSING IN ESCROW
 
7.1           Conditions of the Buyer’s Obligations.
 
The obligations of the Buyer under this Agreement to complete the purchase of
the Shares is subject to the satisfaction of all of the following conditions on
or by the Closing Date, each of which condition is for the benefit of the Buyer
and any of which conditions may be waived by the Buyer in whole or in part:
 
(a)           all representations and warranties of the Seller contained in this
Agreement shall be true and correct in all material respects as if made on the
Escrow Deposit Date except for those representations and warranties which are
already qualified as to materiality which must be true and correct in all
respects;
 
(b)           no Law or Governmental Order by any Governmental Authority, nor
any Order of any court under any Applicable Law nor any Legal Proceeding, shall
have been entered, issued or commenced which is in effect or is outstanding and
has the effect, or seeks an Order having the effect, of making the sale of the
Shares under this Agreement to the Buyer illegal, or otherwise prohibiting
consummation thereof or of the Transaction;
 
(c)           the Seller and the Company shall have taken all necessary
corporate action to cause, upon Closing in escrow, the resignation of each
director and officer of the Company, and the replacement of each such director
or officer by a designee of the Buyer;
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
(d)          the Buyer shall have received proof, to its reasonable
satisfaction, that the Intercorporate Indebtedness has been extinguished in
full, in a manner that is satisfactory to the Buyer;
 
(e)          the Seller shall have cancelled all of the Adit Held Securities
which shall be surrendered by Yamana Gold Inc. on the Escrow Deposit Date.
 
(f)          the Seller shall have performed all of its covenants and agreements
hereunder to be performed on or prior to the Escrow Deposit Date, and shall have
delivered or caused to be delivered at the Closing in escrow:
 
 
(i)
a certified copy of the resolutions of the board of directors and shareholders
of the Seller approving the execution, delivery and performance of this
Agreement, the Transaction Documents and the Transaction;

 
 
(ii)
a certificate of an officer of the Seller dated as of the Escrow Deposit Date
stating that the representations and warranties herein of the Seller are true
and correct in all material respects as of the Escrow Deposit Date except for
any representations and warranties which are already qualified as to materiality
which must be certified as being true and correct in all respects and that the
Seller has performed, in all material respects, its covenants and agreements to
be performed hereunder on or prior to the Escrow Deposit Date and as to the
stockholders of the Seller especially as pertains to any stockholder consent
resolution of ADIT delivered by ADIT;

 
 
(iii)
a certificate of an officer of the Seller, dated as of the Escrow Deposit Date,
in form and substance reasonably satisfactory to the Buyer, as to:

 
(A)           the validity of the organizational documents of the Seller and the
Company; and
 
(B)           the incumbency and validity of the signatures of the officers of
the Seller and the Company who executed this Agreement or any other Transaction
Documents;
 
 
(iv)
the Amermin Side Letter, as executed by all parties thereto other than the
Buyer;

 
 
(v)
the Escrow Agreement, as executed by all parties thereto other than the Buyer;

 
 
(vi)
the Embargo Power of Attorney, executed by Amermin;

 
 
(vii)
the Interim Power of Attorney executed by the Company;

 
 
(viii)
a legal opinion of United States counsel to the Seller, subject to reasonable
qualifications and assumptions as to corporate matters including due
authorization of this Agreement by Seller and the enforceability of this
Agreement as against the Seller, in form and substance satisfactory to the
Buyer, acting reasonably; and

 
 
- 33 -

--------------------------------------------------------------------------------

 
 
 
(ix)
such other approvals, documents, instruments, conveyances, transfers and
certificates dated as of the Escrow Deposit Date, as would be usual in
completing transactions of the nature contemplated by this Agreement and the
Transaction Documents.

 
(g)
the Buyer shall have received full and final releases of the Seller and RTL and
all of the resigning directors and officers of the Company;

 
(h)
RTL shall have transferred the RTL Share for consideration equal to US1.00 to
Yamana International Holdings Coöperatie U.A. or any other transferee designated
in writing by the Buyer; and

 
(i)
RTL shall have delivered a duly executed certificate in form and substance
satisfactory to the Buyer, making those representations and warranties with
respect to RTL and the RTL Share as follows:

 
 
(i)
RTL has good and sufficient power, authority and right to transfer the RTL
Share;

 
 
(ii)
the transfer by RTL of the RTL Share  does not: (i) conflict with any agreement
to which RTL is a party; (ii) constitute a violation of, or give rise to the
right to commence any Legal Proceeding under, any Law, ruling or regulation
applicable to RTL; or (iii) result in the creation of any Lien upon the RTL
Share;

 
 
(iii)
there are no consents of Governmental Authorities or other Persons which are
required to permit the transfer by RTL of the RTL Share. No other consent,
waiver, approval, permit or authorization of, or declaration or filing with, or
notification to, any Governmental Authority, or any other Person is required on
the part of RTL to transfer the RTL Share;

 
 
(iv)
there is no Legal Proceeding pending or, to the knowledge of RTL, threatened,
that challenges the validity of the transfer by RTL of the RTL Share. There is
no outstanding or, to the knowledge of RTL, any threatened or anticipated Order
of any Governmental Authority against, affecting or naming RTL or the RTL Share;

 
 
(v)
RTL is not insolvent, has not proposed a compromise or arrangement to his
creditors generally, has not taken any proceedings with respect to a compromise
or arrangement, has not taken any proceedings to have himself declared bankrupt
or wound-up, has not taken any proceedings to have a receiver appointed of any
part of his assets and at present, no encumbrancer or receiver has taken
possession of any of his property and no execution or distress is enforceable or
levied upon any of its property and no petition for a receiving order in
bankruptcy is filed against RTL; and

 
 
- 34 -

--------------------------------------------------------------------------------

 
 
 
(vi)
RTL legally and beneficially owns an undivided 100% interest in and to the RTL
Share, free and clear of any and all Liens.

 
7.2          Conditions of the Obligations of the Seller.  The obligations of
the Seller under this Agreement to complete the sale of the ADIT Shares are
subject to the satisfaction of all of the following conditions on or by the
Escrow Deposit Date, each of which conditions is for the benefit of the Seller,
any of which conditions may be waived, in whole or in part, by the Seller:


(a)          all representations and warranties made in this Agreement by the
Buyer shall be true and correct in all material respects as if made on the
Escrow Deposit Date, except for any representations and warranties which are
already qualified as to materiality which must be true and correct in all
respects;
 
(b)           no Law or Governmental Order by any Governmental Authority, nor
any Order of any court under any Applicable Law, shall have been entered or
issued which is in effect and has the effect of making the sale of the Shares
under this Agreement to the Buyer illegal, or otherwise prohibiting consummation
thereof or of the Transaction;
 
(c)          the Buyer shall deliver to the Seller the certificates representing
the ADIT Held Securities, together with duly executed securities transfers; and
 
(d)          the Buyer shall have performed in all material respects all of its
covenants and agreements hereunder to be performed on or prior to the Escrow
Deposit Date and shall deliver or cause to be delivered at the Closing:
 
 
(i)
a certified copy of the enabling power of attorney of the Buyer approving the
execution, delivery and performance of this Agreement, the Transaction Documents
and the Transaction;

 
 
(ii)
a certificate of a director of the Buyer, dated as of the Escrow Deposit Date
that, to the best of such director’s knowledge and except as such officer may
therein specify, the representations and warranties herein of the Buyer are true
and correct in all respects as of the Escrow Deposit Date, except for any
representations and warranties which are already qualified as to materiality
which must be certified as being true and correct in all respects and that the
Buyer has performed, in all material respects, its covenants and agreements to
be performed hereunder on or prior to the Escrow Deposit Date;

 
 
(iii)
a certificate of a director of the Buyer, dated as of the Escrow Deposit Date,
in form and substance reasonably satisfactory to the Seller, as to the
performance of the covenants, agreements and obligations of the Buyer to be
performed or completed at or before the Closing;

 
 
- 35 -

--------------------------------------------------------------------------------

 
 
 
(iv)
a certificate of a director of the Buyer, dated as of the Escrow Deposit Date,
in form and substance reasonably satisfactory to the Seller as to the incumbency
and valid signatures of the directors of the Buyer who executed this Agreement
or any other Transaction Documents;

 
 
(v)
the Buyer shall have executed and delivered the Escrow Agreement as the last
signatory thereto;

 
 
(vi)
the Buyer shall have executed and delivered the Amermin Side Letter as the last
signatory thereto;

 
 
(vii)
legal opinions of counsel in the Netherlands and in the United States to the
Buyer, subject to reasonable qualifications and assumptions as to corporate
matters including due authorization of this Agreement as against the Buyer, in
form and substance satisfactory to the Seller, acting reasonably; and

 
 
(viii)
such other approvals, documents, instruments, conveyances, transfers or
certificates dated as of the Closing Date, as would be usual in completing
transactions of the nature contemplated by this Agreement and the Transaction
Documents or as are, in the opinion of counsel for the Seller, reasonably
necessary or desirable to consummate the transactions contemplated hereby; and

 
(e)           the Buyer shall have executed and delivered the Share Pledge
Agreement.
 
 
ARTICLE 8
 
TERMINATION
 
8.1           Grounds for Termination.  This Agreement may be terminated at any
time prior to the Escrow Deposit Date:
 
(a)           by the mutual written agreement of the Buyer and the Seller;
 
(b)           by the Buyer if any of the conditions in section 7.1 has not been
satisfied as of the Escrow Deposit Date or if satisfaction of such a condition
is or becomes impossible (other than through the failure of the Buyer to comply
with its obligations under this Agreement) and the Buyer has not waived such
condition on or prior to the Escrow Deposit Date;
 
(c)           by the Seller, if any of the conditions in section 7.2 has not
been satisfied as of the Escrow Deposit Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of the Seller
to comply with their respective obligations under this Agreement) and the Seller
have not waived such condition on or prior to the Escrow Deposit Date;
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
(d)           by the Buyer if, prior to the Closing Time, there occurs any
destruction or damage by fire or other cause or hazard to any material amount of
the Assets or to any Assets material to the Business, or if any material amount
of the Assets or any Assets material to the Business or any part of them are
expropriated or forcefully taken by any Governmental Authority or if notice of
intention to expropriate a part of any Assets material to the Business has been
filed in accordance with Applicable Law;
 
(e)           by either the Buyer or the Seller if the Closing in escrow shall
not have occurred on or prior to March 30, 2012; or
 
(f)           by the Buyer if as a result of its continuing access and
investigations, the Buyer shall ascertain that a representation and warranty or
covenant of the Seller contained in this Agreement shall be untrue as of Closing
in escrow on the Escrow Deposit Date or shall not be complied with as of Closing
in escrow on the Escrow Deposit Date.
 
For greater certainty and without limitation, this Agreement shall also be
subject to termination as provided in the Escrow Agreement.  However, once the
Closing Documents as contemplated therein are deposited in escrow pursuant to
the Escrow Agreement, the only grounds for termination of this Agreement shall
be as set forth in the Escrow Agreement.
 
8.2           Effect of Termination.  If this Agreement is terminated as
permitted under section 8.1, such termination shall be without liability to any
Party or any affiliate, shareholder, director, officer or representative of such
Party, except for liability arising from a wilful or negligent breach of this
Agreement.  On termination, Article 11 shall survive.


ARTICLE 9
 
INDEMNIFICATION
 
9.1           Indemnification by the Buyer.  The Buyer hereby agrees to
indemnify the Seller against and agrees to hold the Seller harmless from any and
all damages, claims, losses, liabilities, fines, penalties and expenses
(including reasonable legal fees) (a “Claim”) incurred or suffered by any of
them arising out of any misrepresentation or breach of warranty, covenant or
agreement made or to be performed by the Buyer pursuant to this Agreement or any
Transaction Document.
 
9.2           Indemnification by the Seller.  The Seller hereby agrees to
indemnify the Buyer and its directors, officers, employees and agents against
and agree to hold them harmless from any and all Claims incurred or suffered by
any of them arising out of: (i) any misrepresentation or breach of warranty,
covenant or agreement made or to be performed by the Seller under this
Agreement; or (ii) any failure of the Seller to file the requisite tax return
with respect to the completion of the Transaction and the payment of applicable
tax pursuant to the (Mexican) Income Tax Law (Ley del Impuesto Sobre la Renta).
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
9.3           Claims of Indemnity.  Any indemnified Party under this Article 9
shall give prompt notice to the indemnifying Party or Parties of any claim,
action, proceeding or circumstances that could reasonably give rise to such a
Claim.  Inadvertent failure to give such prompt notice will not preclude the
indemnified Party from pursuing the claim unless and to the extent that the
indemnifying Party is materially prejudiced by such failure.  The indemnifying
Party shall have the right, upon written notice to the indemnified Party, at its
own expense and in the name of the indemnified Party or otherwise, to defend and
dispute any Claim made, or any matter on which a Claim could be made, by a third
party in respect of which a notice has been given by the indemnified Party under
this section and may retain legal counsel to have conduct of any proceeding
relating to such a Claim.  The indemnified Party may employ separate counsel
with respect to any such Claims brought by a third party and participate in the
defence thereof, provided that the fees and expenses of such counsel shall be
the responsibility of the indemnified Party unless the indemnifying Party fails
to assume the defence of such Claim on behalf of the indemnified Party within
ten days of receiving notice of such claim or the employment of such counsel at
the indemnifying Party’s expense has been authorized by the indemnifying Party,
in either of which cases the indemnifying Party shall not have the right to
assume the defence of such suit on behalf of the indemnified Party but shall be
liable to pay the reasonable fees and expenses of counsel for the indemnified
Party.  For the purpose of confirming or disputing such a claim, the indemnified
Party shall provide full and complete disclosure to the indemnifying Party and
complete access to and right of inspection by the representatives of the
indemnifying Party of all documents and records in the possession or control of
the indemnified Party relating to such Claim.  If requested by the indemnifying
Party, the indemnified Party shall provide reasonable assistance to the
indemnifying Party in disputing or defending such Claim, provided that any
material amount of assistance shall be at the expense of the indemnifying
Party.  If any security is required to be provided for the purpose of defending
or contesting any such Claim, including without limitation, any appeal of any
judgment, the indemnifying Party shall provide such security and all monies or
property representing such security received by the indemnified Party as a
result of a successful defence or contestation shall be held in trust by the
indemnified Party for the benefit of the indemnifying Party and shall be
remitted to the indemnifying Party on demand.  Neither the indemnified Party nor
the indemnifying Party shall settle, compromise or pay any Claim for which
indemnity is sought hereunder except with the prior written consent of the
other, such consent not to be unreasonably withheld, unless otherwise ordered to
do so by a court of competent jurisdiction.
 
9.4           Agency for Representatives.  Each of the Buyer and the Seller
agrees that it accepts each indemnity in favour of any of its respective
directors, officers, employees or agents, as the case may be, as agent and
trustee of that director, officer, employee or agent.  Each Party agrees that
the Buyer and the Seller may enforce an indemnity in favour of any of that
Party’s directors, officers, employees or agents.
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
9.5           Limitations.  Notwithstanding anything else in this Agreement:
 
(a)          the amount which an indemnifying Party is required to pay in
respect of a Claim pursuant to this Article shall be reduced by any foreign or
local Tax benefit to the indemnified Party applicable to the amount of the Claim
(calculated on a net present value basis by the indemnified Party, acting
reasonably) and by the amount of any insurance proceeds available to the
indemnified Party in respect of the Claim; and
 
(b)          in no event will any Party be liable for any indirect,
consequential, special or incidental damages, including without limitation,
damages resulting from loss of profits.
 
9.6           Survival of Representations and Warranties.  The representations
and warranties of each of the Parties set forth herein or in any Transaction
Document shall survive for a period of two years from the Closing Date provided
that (a) representations and warranties in respect of warranties in respect of
Tax matters shall survive so long as assessments or reassessments can be made by
the applicable Taxing authorities in respect thereof, and (b) the
representations and warranties made by the Buyer pursuant to Section 2.3(c), if
applicable, shall survive for a period of two years following the Buyer’s
delivery of the certificate as contemplated in such section.  However, the
indemnity contained in section 9.2(ii) shall not be subject to any time limit
and shall be for an indefinite period of time.
 
9.7           Exclusive Rights.  The rights of indemnity set forth in this
Article are intended to be and will be the sole and exclusive right and remedy
of the Parties in respect of any Claim under this Agreement, any Transaction
Document and the Transaction contemplated hereby and thereby.
 
9.8           Set Off.  The Buyer shall have the right to set off first as
against any or all of the Second Cash Payment, the Advance MII Payment, the MII
Payment, the New MII Ounces Payment and the Third Cash Payment, any amounts that
may be owing by the Seller further to indemnification Claims the Buyer that have
against the Seller pursuant to section 9.2, all until the amount of any such
Claim has been completely set off.  The foregoing shall not constitute a waiver
by the Buyer of any of its rights and remedies under this Agreement.  Under no
circumstances shall the aforesaid payments be the sole source against which the
Buyer may seek indemnification for Claims and the Buyer’s right to
indemnification shall not be deemed a limitation on the indemnification
obligation of the Seller pursuant to section 9.2.  If the Buyer chooses to
offset any indemnification Claim against amounts otherwise due hereunder, and
the Seller disputes and ultimately prevails in such dispute of the applicable
Claim, the Seller shall be entitled, in addition to the prompt payment of the
offset amount, from the Buyer (unless the Seller has already recovered any such
amounts from a third Party).  The Buyer shall also pay the Seller’s reasonable
legal fees and expenses incurred in the dispute of such claim.
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
ARTICLE 10
 
FORCE MAJEURE - GENERAL
 
10.1           Force Majeure
 
No Party shall be liable to any other Party or be considered to have breached
this Agreement for any failure or delay in performing any of its obligations
under this Agreement caused by or arising out of any act of Force Majeure;
provided that the Party asserting Force Majeure gives notice to the other
Parties of such occurrence within ten Business Days after the later of the date
(the “FM Commencement Date”) on which the act of Force Majeure commences or is
actually discovered by the Party asserting Force Majeure.  Settlement of strikes
or labour disputes shall be entirely within the discretion of the Party
experiencing the difficulty acting in good faith. No right of any Party shall be
affected by failure or delay of that Party to meet any provision or term of this
Agreement, where such failure or delay is primarily caused by any event of Force
Majeure and all time periods and dates provided for in this Agreement shall be
extended by a period equal to the time between the FM Commencement Date and 20
Business Days after the termination of the Force Majeure.
 
ARTICLE 11
 
GENERAL PROVISIONS
 
11.1           Expenses.  The Seller and the Buyer shall each bear their
respective direct and indirect expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement and the
Transaction Documents and the Transaction.
 
11.2           Public Announcements.  The terms of this Agreement shall be
treated as confidential and shall not be disclosed, without the prior written
consent of the other Parties to any other Person, except as required by
Applicable Law or to obtain necessary approvals by a Party’s stockholders.  If a
Party or its Affiliate shall seek to make such disclosure, the Party shall first
consult with the other Parties prior to such Party or its Affiliate making such
statement or press release, and the Parties shall use all reasonable efforts,
acting in good faith, to agree upon a text for such statement or press release
which is satisfactory to the Parties. A Party or its Affiliate shall be
permitted to issue a public statement or press release where the Party or its
Affiliate is required by Applicable Law and where the Party or its Affiliate has
first used all such reasonable efforts to come to agreement with the other
Parties as to the text of such statement or press release.
 
11.3           Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by cable, by facsimile, by email or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or by such other means or at such
other address for a party as shall be specified in a notice given in accordance
with this section):
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
If to the Seller:
 
ADIT Resources Corp.
                                                75 Llama Ct.
                                                                Reno, NV  89511
 
Attention: Robert R. Wheatley
Facsimile: (775) 851-7577
Email:  rrwheat@att.net
 
With a copy, which shall not constitute notice, to:
 
Holland & Hart LLP
5441 Kietzke Lane, Second Floor
Reno, NV  89511
 
Attention: David Garcia
Facsimile: (775) 786-6179
Email:  dgarcia@hollandhart.com
 
If to the Buyer, to:
 
Yamana Gold Inc.
200 Bay Street, Suite 2200
Royal Bank Plaza, North Tower
Toronto, ON, M5J 2J3
 
Attention: Greg McKnight
Fax No.:  (416) 815-0021
                Email: gmcknight@yamana.com


With a copy, which shall not constitute notice, to:
 
Cassels Brock & Blackwell LLP
2100 Scotia Plaza, 40 King Street West
Toronto, ON  M5H 3C2


Attention:  Mark Bennett
Facsimile: (416) 350-6933
Email:  mbennett@casselsbrock.com
 
11.4           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
11.5           Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any Applicable Law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transaction is not fundamentally changed.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the Transaction be
consummated as originally contemplated to the greatest extent possible.
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
11.6           Assignment.  The Buyer shall be entitled to assign and transfer
any or all of its rights under this Agreement, the Shares of the Properties to
any wholly owned Affiliate of the Buyer, and such wholly owned Affiliate shall
have the right to assume and take by assignment any or all of such rights and
each of the Buyer and such Affiliate shall be entitled to enforce such rights on
a joint and several basis provided that the Buyer shall continue to be liable
for the obligations of any such assignee.  Subject to the foregoing, no Party
may transfer any of its rights or obligations hereunder, nor may the Buyer
transfer the Shares or the Properties, without the prior written consent of the
other Parties.  Any assignment or transfer in violation of this section shall be
null and void.  Notwithstanding the foregoing, the Buyer’s obligations not to
transfer the Shares or the Properties shall terminate upon: (i) closing on the
Termination Closing Date; or (ii) if the Buyer has not exercised the Termination
Option, the Buyer has paid the Advance MII Payment, the Second Cash Payment and
the Third Cash Payment.
 
11.7           No Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person, any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
 
11.8           Waiver, Discharge, Amendment, Etc.  This Agreement may not be
released, discharged, abandoned, changed, amended or modified in any manner,
except pursuant to an instrument in writing signed on behalf of each of the
Parties including without limitation, by their duly authorized officers or
representatives.  The failure of any Party to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision, nor in any way to affect the validity of this Agreement or any
part thereof or the right of any Party to enforce each and every such
provision.  No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.
 
11.9           Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Nevada.  Save as
otherwise expressly provided herein, all Legal Proceedings arising out of or
relating to this Agreement shall be heard and determined exclusively in the
federal or state courts located in Washoe County, Nevada, and the Parties hereby
irrevocably and unconditionally submit and attorn to the exclusive jurisdiction
of such courts for any Legal Proceedings, suits, or proceedings arising out of
or relating to this Agreement and the Transaction (and the Parties each agree
not to commence any Legal Proceeding relating thereto except in such courts) and
further agree that service of any process, summons, notice or document to its
address set forth above in accordance with the laws of the State of Nevada shall
be effective service of process of any Legal Proceeding, suit or proceeding
brought against it in any such court.  The Parties each hereby irrevocably and
unconditionally waive any objection to personal jurisdiction of or the laying of
venue of any Legal Proceeding arising out of this Agreement or the Transaction
in such courts as aforesaid and hereby further irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such Legal
Proceeding brought in any such court has been brought in an inconvenient forum
or that such court lacks personal jurisdiction over the Party.  The Parties each
waive any rights they may have to a jury trial.  Based on the foregoing, each of
the Parties irrevocably waives any rights they may have to invoke another
jurisdiction, whether as a result of its present or future domicile or for any
other reason whatsoever.
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
11.10           Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different Parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopier or electronic
format shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
11.11           No Presumption.  This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted.
 
11.12           Language.  The Parties have expressly required that this
Agreement and all documents and notices relating hereto be drafted in English.
 
SIGNATURE BLOCKS APPEAR ON NEXT PAGE
 
 
 
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed in counterparts all as of the date hereof.
 

 
ADIT RESOURCES CORP.
                 
 
Per:
/s/ Robert R Wheatley
     
Name: Robert R Wheatley
     
Title: President
         

 

 
AMERICAN COPPER MINING S.A. DE C.V.
                 
 
Per:
/s/ Robert R Wheatley
     
Name: Robert R Wheatley
     
Title: Administrador Unico
         

 
YAMANA MEXICO HOLDINGS B.V.
                 
 
Per:
/s/ Mextrust B.V.
     
Name: Mextrust B.V.
     
Title: Director
         

 
Per:
/s/ Charles B. Main
     
Name: Charles B. Main
     
Title: Director
 

 
 
- 44 -

--------------------------------------------------------------------------------

 
 
Schedule “A”
 
Properties
 
A.           The following map shows the limits of the concessions owned by the
Company (red):
 
Schedule A [ex10_1-schedulea.jpg] 
 
 

--------------------------------------------------------------------------------

 
 
Schedule “B”
 
Other Assets
 
1.           Mining concessions comprising the Property and granted by the
Mexican Government are described as follows:
 
Name Of The Lot Covered By
The Mining Concession
Concession Title
Number
Area Of The
Concession In
Hectares
El Picacho
161838
   21.0000
Unificacion Rey De Oro
206327
 495.3292
Mis Recuerdos
214776
     2.1708
Picacho II
218818
 448.5564
Dos Amigos
222511
    24.4306
Picacho II
222789
      4.9217
El Picacho I
222925
2,155.6890
Creston
226154
     84.0000
Picacho Fracc. I
230553
3,813.2627
Picacho Fracc. II
230554
       3.8639
Picacho Fracc. III
230555
       6.3448

These concessions are shown on the Map on Schedule A.
 
2.
Mine Lamps – 7

 
3.
Mine Lamp charger for 5 mine lamps – 1

 
4.
Mine Lamp charger, portable – 4

 
5.
Award/Phoenix Technologies (2GB) Computer – 1

 
6.
Printer - 1

 
7.
Technical data regarding the concessions on the Property (Combined from Adit
Resources Corp., Lateegra Gold Corp., La Camera Mining Inc., Tara Gold Resources
Corp., Tara Minerals Corp., Cia Minera La Esquadra S.A. De C.V., and Mexicana De
Cobre, S.A. de C.V.)

 
 
 

--------------------------------------------------------------------------------

 
 
 
a.
Assays

 
 
b.
Drill logs

 
 
c.
Maps – geologic, geochemical, geophysical, topography, land

 
 
d.
Cross-sections

 
 
e.
Reports – internal, consultants, environmental, resources

 
 
f.
Field notes – geologic, surveying

 
 
g.
Production reports

 
 
h.
MapInfo two-dimensional data electronic files

 
8.
Core samples, 50% splits – 14 holes, 2,570 meters,

 
9.
Hand shake agreement with surface landowner – Jose Adolfo Salazar (refer to
Schedule J – Contracts)

 
 
 
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Schedule “C”
 
Share Pledge Agreement
 
This share pledge agreement dated April 4, 2012 made by Yamana Mexico Holdings
B.V., a private company with limited liability and incorporated pursuant to the
laws of the Netherlands ("Dutchco") and Yamana International Holdings Cooperatie
U.A. a cooperative established pursuant to the laws of the Netherlands (the
"Nominee") to and in favour of Adit Resources Corp. (the "Secured Party");


WHEREAS Dutchco and the Nominee (collectively, the "Buyers") are the legal and
beneficial owners of 10,000 Series A Common Shares and 5,352,159 Series B Common
Shares (the "Pledged Shares") in the capital of American Copper Mining S.A. de
C.V., a company incorporated pursuant to the laws of Mexico (the "Company");


AND WHEREAS pursuant to a share purchase agreement as of even date between
Dutchco and the Secured Party (pursuant to which the Buyers acquired the Pledged
Shares) (the "Share Purchase Agreement'), Dutchco agreed that it was responsible
for the obligations mentioned in section 2.3(f~ of the Share Purchase Agreement
(the "Buyer's Obligations"), to take effect on the date hereof;


AND WHEREAS the Nominee also agrees to be responsible for the Buyer's
Obligations and executes this Agreement to pledge its shares in the capital of
the Company to the Seller, together with Dutchco;


AND WHEREAS the Buyers have delivered the Pledged Shares to the Secured Party;


AND WHEREAS all capitalized terms when not otherwise set forth in this Agreement
shall have the respective meanings ascribed thereto in the Share Purchase
Agreement;


NOW THEREFORE, in consideration of the foregoing premises, the Buyers and the
Secured Party do hereby covenant and agree as follows:


ARTICLE 1
INTERPRETATION
1.1
Successors, Etc. In this Agreement:



(a) each reference to gender includes all genders and to the singular will
include the plural and the plural the singular as the context requires;


(b) reference to any body corporate includes successors thereto, whether by way
of amalgamation or otherwise;


(c) reference to any statute, enactment or legislation or to any section or
provision thereof includes a reference to any order, ordinance, regulation, rule
or by-law or proclamation made under or pursuant to that statute, enactment or
legislation and all amendments, and any modifications, consolidations,
re-enactments or replacements thereof or substitutions therefore from time to
time;
 
 
 

--------------------------------------------------------------------------------

 
 
(d) reference to any agreement, instrument or other document means such
agreement, instrument or other document, as the same may from time to time
beamended, supplemented or restated; and
 
(e) its division into Articles, Sections and Subsections and the insertion of
headings are for convenience of reference only and will not affect the
construction or interpretation hereof.


ARTICLE 2
SECURITY


2.1 Grant of Security. With effect as of the date hereof, but subject to the
provisions of section 2.8, the Buyers hereby create a first priority pledge over
the Pledged Shares in favor of the Secured Party (the "Pledge"). As per Article
36 of the Ley General de Titulos y Operaciones de Credito of Mexico (the
"Mexican AcY') the Pledge includes all the rights granted by the Pledged Shares,
including, without limitation, the Buyers' right, title and interest in and to
the following (collectively, the "Collateral", all references thereto herein
including any part thereof:


(a) Any document, share certificate and instrument which confirms or evidences
the Pledged Shares (collectively, the "Certificates"), together with any voting
rights, share rights, rights to subscribe, dividends and other distributions and
any other rights to which the holders of the Pledged Shares may be entitled
(collectively, the "Shareholder Rights"); and


(b) proceeds in any form derived directly or indirectly from any dealing with
all or any part of the property described in this section 2.1 or the proceeds
therefrom, including without limitation, directly or indirectly, from any sale
or other disposition of or dealing with the Pledged Shares, the Certificates or
the Shareholder Rights.


2.2 Obligations Secured. The Pledge secures as of the date hereof the Buyer's
Obligations.


2.3 Attachment. The Buyers and the Secured Party by their execution hereof
acknowledge that (i) the Pledge is created in accordance with paragraph II of
Article 334 of the Mexican Act, through: (a) endorsement in pledge in favor of
the Secured Party of the certificates representing the Pledged Shares, (b)
delivery to the Secured Party of the certificates representing the Pledged
Shares, duly endorsed in pledge in favor of the Secured Party, and (c)
registration of the Pledge in the share registry book of the Company, in favor
of the Secured Party; (ii) the Buyers have delivered to the Secured Party the
certificates representing the Pledged Shares duly endorsed in pledge; hereby
deliver a certified copy of the entry made in the share registry book of the
Company evidencing the Pledge and pursuant to Article 337 of the Mexican Act,
this Agreement shall serve as receipt by the Secured Party of the certificates
representing the Pledged Shares; (iii) the Buyers have rights in the Collateral
(other than after-acquired Collateral); and (iv) the Buyers have received a
duplicate original copy of this Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.4 Nature of the Pledge. It is expressly acknowledged by the Buyers that,
notwithstanding any right or authority granted to the Buyers herein or in any
other agreement or instrument to deal with the Collateral, it is the intention
of the Buyers and the Secured Party that: (i) effective as of the date hereof,
the Pledge will operate and be construed as a fixed and specific charge of all
Collateral in respect of which the Buyers currently have rights, and as a fixed
and specific charge of all after-acquired Collateral which will attach forthwith
upon the Buyers acquiring rights therein, and (ii) the Pledge will neither
operate nor be construed as a floating charge.


2.5 The Secured Party's Care and Custody of Collateral. As set forth in Article
338 of the Mexican Act ,the Secured Party will be obligated to collect, dispose
of, realize, protect or enforce any of the Buyers' right, title and interest in
and to the Collateral or to institute proceedings for the purpose thereof and,
without limiting the generality of the foregoing, the Secured Party will be
required to take any steps necessary to preserve rights against other persons in
respect of any Collateral.


2.6 The Buyers' Dealings with Collateral. The Buyers will not, without the prior
written consent of the Secured Party, sell, exchange, lease, release or abandon
or otherwise dispose of or deal with the Collateral or create, assume or permit
to remain outstanding any Lien in, on or of the Collateral.


2.7 Share Rights. Prior to the Pledge becoming enforceable, the Buyers will have
all rights, powers, privileges and preferences pertaining to the Collateral,
including the right to vote the Pledged Shares on all matters on which they are
entitled to vote, and the right to receive, retain, use and otherwise deal with
any and all dividends free and clear of the Pledge.


2.8. Other Termination. If the Buyers shall have satisfied all of the Buyer's
Obligations as contemplated in the Share Purchase Agreement, this Agreement
shall terminate and be at an end and the Secured Party shall immediately release
in favor of the Buyers the Pledged Shares, through delivery of the share
certificates representing the Pledged Shares to Buyers and authorizing the
cancellation of the registration in the share registry book of the Company.


2.9. Redemption of Pledged Shares. Pursuant to Article 343 of the Mexican Act,
upon total or partial redemption of the Pledged Shares, the Secured Party shall
be entitled to receive the amount that the Buyers would have otherwise received
for such concept, and the Company shall deliver to the Secured Party such
amount, in replacement of the redeemed Pledged Shares.


ARTICLE 3
ENFORCEMENT


3.1 Default. The Pledge will be and become enforceable against the Buyers if the
Buyers are in breach of any of the Buyer's Obligations.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
3.2 Remedies. Upon the Pledge becoming enforceable, the Secured Party may
exercise in respect of the Collateral all the rights and remedies of a secured
party on default under the Mexican Act, without notice except as required
thereunder and by any method or proceeding authorized or permitted thereby, and
without limiting the generality of the foregoing, the Secured Party shall have
the following rights and remedies:


(a) exercise all of the rights, remedies and powers of an owner (including the
right to vote the Pledged Shares) and exercise any contractual, legal or other
rights or interests of the Buyers in relation to the Collateral; and


(b) cause re-registration of the Pledged Shares into the name of the Secured
Party. The Secured Party shall retain and hold the Pledged Shares pursuant to
the terms and conditions of this Agreement.


3.3 Appointment of Attorney. Commencing only upon a default by the Buyers in
respect of any of the Buyer's Obligations, the Buyers shall irrevocably appoint
the Secured Party (and any officer thereof as attorney-in-fact of the Buyers
(with full power of substitution) with immediate effect from such time as the
Pledge becomes enforceable, and without further notice from or action by the
Secured Party or the Buyers, to exercise in the name and on behalf of the
Buyers, any of the Buyers' right (excluding the right of disposal), title and
interest in and to the Collateral, including without limitation, the execution,
endorsement and delivery of any agreements, documents, unit certificates,
instruments or securities. All acts of any such attorney, not inconsistent with
the terms hereof, are hereby ratified and approved, and such attorney will not
be liable for any act, failure to act or any other matter or thing in connection
therewith, except for its own negligence or wilful misconduct.


3.4 Dealing with the Collateral and the Pledge.


(a) The Secured Party will not be obliged to exhaust its recourse against the
Buyers or any other person before the Secured Party may realize upon or
otherwise deal with the Collateral as contemplated herein.


(b) The Secured Party may grant extensions or other indulgences, take and give
up securities, accept compositions, grant releases and discharges and otherwise
deal with the Buyers and with such other persons as the Secured Party may see
fit without prejudice to the Obligations or the rights of the Secured Party in
respect of the Collateral, not inconsistent with the terms and conditions of
this Agreement.


3.5 Dealings by Third Parties. No person dealing with the Secured Party or its
agent will be required to determine: (i) whether the Pledge has become
enforceable; (ii) whether the powers which the Secured Party or such agent is
purporting to exercise have become exercisable; or (iii) whether any obligation
of the Buyers secured hereby has been fulfilled.


 
- 4 -

--------------------------------------------------------------------------------

 


ARTICLE 4
GENERAL


4.1 Amendments, Consents and Waivers. No amendment, consent or waiver by the
Secured Party and the Buyers will be effective unless made in writing and signed
by an authorized officer of the Secured Party and the Buyers and then such
amendment, waiver or consent will be effective only in the specific instance and
for the specific purpose for which given.


4.2 Further Assurances. The parties hereto will from time to time, whether
before or after the Pledge has become enforceable, do all such acts and things
and execute and deliver all such deeds, transfers, assignments and instruments
to give full force and effect to the provisions hereof.


4.3 Notices. Any and all notices or other communications required or permitted
pursuant to this Agreement will be in writing and will be deemed to be given and
received as provided in the Share Purchase Agreement (with notices to the
Nominee to be sent in care of Dutchco). Each party may change its address for
service by written notice, given in the manner provided therein, to the other
party and such change will be effective upon the date the notice is deemed to be
received.


4.4 Successors. This Agreement will enure to the benefit and be binding upon the
parties hereto and their successors and permitted assigns.


4.5 Severability. If and to the extent that any provision hereof conflict with
any mandatory provision of the Mexican Act, such provision of the Mexican Act
will govern save and except that the only remedies on default shall be as set
forth herein. The provisions of this Agreement are intended to be severable. If
any provision of this Agreement is deemed by any court of competent jurisdiction
to be invalid or void, the remaining provisions will remain in full force and
effect.


4.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of Mexico.


[SIGNATURE BLOCKS APPEAR ON NEXT PAGE]
 
 
 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have duly executed this Agreement
as of the date first above written.


ADIT RESOURCES CORP.


Per:  /s/ Robert Wheatley
Authorized Signatory


YAMANA MEXICO HOLDINGS B.V.


Per: /s/ Mextrust BV
Name: Mextrust BV
Title: Director B


Per: /s/ Charles B. Main
Name: Charles B. Main
Title: Director


YAMANA INTERNATIONAL HOLDINGS COOPERATIE U.A.


Per: /s/ Mextrust BV
Name: Mextrust BV
Title: Director B


Per: /s/ Charles B. Main
Name: Charles B. Main
Title: Director
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Schedule “D”
 
Escrow Agreement
 
THIS ESCROW AGREEMENT made as of the 4t" day of April, 2012.


AMONG:


ERWIN & THOMPSON, a Nevada limited liability partnership


("the "Escrow Agent")


- and -


ADIT RESOURCES CORP., a corporation existing under the laws of the State of
Nevada


(the "Seller")


-and-


AMERICAN COPPER MINING S.A. DE C.V. a corporation existing under the laws of
Mexico


(the "Company")


-and-


YAMANA MEXICO HOLDINGS B.V., a private company with limited liability existing
under the laws of the Netherlands


(the "Buyer")


RECITALS:


A. The Seller, the Buyer and the Company (the "Transaction Parties") executed
and delivered a purchase agreement dated as of April 4, 2012 pursuant to which
the Buyer agreed to purchase 100% of the issued and outstanding shares in the
capital of the Company (the "Purchase Agreement");


B. Capitalized terms when not otherwise defined herein shall have the respective
meanings ascribed thereto in the Purchase Agreement;


C. Although the Escrow Agent is not a party to the Purchase Agreement, the
Escrow Agent is familiar with the terms thereof and has received a certified
true copy of the executed version of the Purchase Agreement;
 
 
 

--------------------------------------------------------------------------------

 
 
D. Asa result of certain tax claims related to the Tax Litigation as against
Corporacion Amermin S.A. de C.V. ("Amermin") (as more particularly described in
the Purchase Agreement), the Government has registered the Embargo against the
Encumbered Properties which encumbered properties are owned by the Company;


E. The Buyer has required that the Embargo be released from the Encumbered
Properties before closing of escrow under the Purchase Agreement can be
completed;


F. The Buyer has released to the Seller, in care of Rodrigo Sanchez Mejorada V.
of Sanchez-Mejorada, Velasco y Ribe ("MSV"), Mexican counsel to the Buyer, the
funds required to be paid to the Government by Amermin pursuant to the tax
claims related to the Tax Litigation in order for the Government to release the
Embargo as against the Encumbered Properties (the "Released Funds") and the
Released Funds form a part of the Purchase Price as defined in the Purchase
Agreement;


G. Amermin has granted a power of attorney to MSV to enable MSV (the "MSV Power
of Attorney") to forward the Released Funds to the Government and to deal with
the Government in order to procure the release of the Embargo as against the
Encumbered Properties;


H. The Transaction Parties have agreed to close the transaction of purchase and
sale set forth in the Purchase Agreement in escrow, pending the release of the
Embargo against the Encumbered Properties, it being understood and agreed that
if the Embargo is not released in due course against the Encumbered Properties,
then closing pursuant to the Purchase Agreement shall not occur, the escrow
pursuant to this Escrow  Agreement shall be unwound and as set forth in the
Amermin Side Letter, the Seller and Amermin shall owe the Released Funds to the
Buyer together with interest thereon at the rate charged by the Government;


I. The Released Funds, the Amermin Side Letter and the Interim Power of Attorney
(which is in addition to the MSV Power of Attorney) are not part of the closing
documents that have been placed in escrow pursuant to this Escrow Agreement;


J. Save and except as set forth in preamble I, all closing deliveries and
documents delivered pursuant to the transactions contemplated in the Purchase
Agreement have been delivered to the Escrow Agent in escrow, all of which
deliveries and documents (the "Escrowed Items") are as listed on the closing
agenda attached hereto as Schedule "A";


K. The Transaction Parties have agreed that the Escrowed Items shall be
deposited in escrow, to be released by the Escrow Agent in accordance with the
terms hereof and as such the parties hereto are desirous of executing and
delivering this Agreement;


L. The Transaction Parties have agreed to appoint the Escrow Agent to act as
escrow agent and the Escrow Agent has agreed to undertake and perform his duties
in such capacity, all according to the terms and conditions of this Agreement;


 
- 2 -

--------------------------------------------------------------------------------

 


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and for other good and valuable consideration
(the receipt and adequacy whereof is hereby acknowledged) the parties hereto
agree as follows:


1. Appointment of Escrow Agent —The Escrow Agent is hereby appointed escrow
agent and the Escrow Agent hereby accepts such appointment, all in accordance
with the terms and conditions of this Escrow Agreement.


2. Deposit of Escrowed Items -The Transaction Parties hereby acknowledge that
the Escrowed Items have been deposited in escrow with the Escrow Agent, all
pursuant to the terms and conditions of this Agreement. The Escrow Agent hereby
agrees to deposit the Initial Cash Payment less the Released Funds that he
receives in a segregated interest-bearing account, comprising a liquid time
deposit account with Money Centre at US Investment Bank with interest to accrue
for the benefit of the party to whom such funds are released pursuant to the
terms and conditions of this Agreement. The Transaction Parties shall be
responsible for the filing and delivery of such returns and statements and the
deposit of funds with the United States Department of the Treasury as are
required to be made under the Internal Revenue Code of 1986, as amended, and
applicable regulations of the Internal Revenue Service. The Transaction Parties
agree that the Escrow Agent shall have no liability or responsibility for making
such filings, deliveries and deposits, and shall jointly and severally defend,
indemnify and hold harmless the Escrow Agent from any actions, claims or
proceedings arising or relating to the Transaction Parties' failure to properly
and timely make such filings and deliveries and deposits.


3. Effect of Escrow -The Escrowed Items shall be held in escrow by the Escrow
Agent from the date hereof up to and including the latest of (the "Escrow
Period"); (i) the date that the Transaction Parties deliver a duly executed
certificate in the form of Schedule "B" to the Escrow Agent (the "Release
Certificate"); (ii) the date that the Transaction Parties deliver a duly
executed certificate in the form of Schedule "C" to the Escrow Agent (the
"Unwinding Certificate") and (iii) October 1, 2012 (the "Escrow Period Last
Date"). The Transaction Parties acknowledge and agree, for greater certainty and
without limitation, that at the sole option of the Buyer, to be exercised on the
delivery of written notice from the Buyer to the Transaction Parties and the
Escrow Agent, the Escrow Period and the Escrow Period Last Date may be extended,
to a date that is selected by the Buyer, not to exceed an additional 12 months
from the date of this Agreement. The Transaction Parties do hereby covenant and
agree to deliver the Release Certificate as soon as practicable after receipt of
written confirmation of the release of the Embargo. For greater certainty and
without limitation, before the Transaction Parties sign the Release Certificate,
the following shall occur:


(a) when the release letter is received from the Mexican tax authorities,
Mexican counsel for the Seller and the Buyer shall immediately review the letter
for accuracy and clerical errors;
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(b) if there are no problems, the Release Certificate shall be executed and
delivered;


(c) if there are clerical errors or any other inaccuracies, Mexican counsel will
generate an immediate response; and


(d) upon satisfaction that the release letter is satisfactory and that the Mines
Registry will record it, the Release Certificate shall be executed and
delivered.


4. Release of Escrowed Items — If the Escrow Agent shall receive a duly executed
Release Certificate within the Escrow Period, then without any further or other
act or formality on the part of any party hereto, the Escrow Agent shall release
the Escrowed Items to the Transaction Parties as noted on Schedule "D" attached
hereto. If the Escrow Agent shall receive a duly executed Unwinding Certificate
within the Escrow Period or if the Escrow Agent does not receive either a duly
executed Release Certificate or a duly executed Unwinding Certificate within the
Escrow Period, as the same may be extended, then without any further or other
act or formality on the part of any party hereto, the Escrow Agent shall release
the Escrowed Items to the Transaction
Parties as noted on Schedule "E" attached hereto.


5. Compensation —The Escrow Agent agrees to act as escrow agent pursuant to this
Agreement without compensation other than its regular hourly legal fees. However
to the extent the Escrow Agent incurs any fees, charges, costs and expenses (the
"Costs") as a result of its acting as escrow agent pursuant to this Agreement,
the Buyer shall pay the Escrow Agent such Costs.


6. Authority of Parties —The Escrow Agent shall be under no duty or obligation
to ascertain the identity, authority and/or rights of the Transaction Parties or
their agents.


7. Other Agreements —The Escrow Agent is not a party to or bound by, any
agreement with any of the Transaction Parties. Accordingly the Escrow Agent
shall have no duty to know or determine the performance or nonperformance of any
provision of any agreement made by or between the Transaction Parties.


8. Non-Liability -The Escrow Agent shall not be liable for any act they may do
or omit to do under this Agreement while acting in good faith and in the
exercise of their own best judgment. The Escrow Agent and its members shall not
be liable for the outlawing of any right permitted or given under the written
instructions of the Transaction Parties. The Escrow Agent and its members shall
have no further responsibility or liability whatsoever to the Transaction
Parties following a release of the Escrowed Items pursuant to this Agreement.
The Escrow Agent and its members shall not incur any liability with respect to
any action taken or omitted to be taken in reliance upon any document including
any written notice or instructions provided for in this Agreement. In performing
its obligations hereunder, the Escrow Agent shall be entitled to presume without
inquiry not only as to the due execution and as to the validity and
effectiveness of all documents he receives, but also as to the truth and
accuracy of any information contained therein. The Escrow Agent may consult with
and obtain advice from legal counsel in the event of any question as to any of
the provisions hereof or its duties hereunder and the Escrow Agent and its
members shall incur no liability and shall be fully protected in acting in good
faith in accordance with the opinion and instructions of such counsel. The cost
of such services shall be borne by the Buyer. The Escrow Agent shall have no
duties except those which are expressly set forth herein and the Escrow Agent
shall not be bound by any notice of a claim or demand with respect thereto or
any waiver, modification, amendment, termination or rescission of this
Agreement, unless received by the Escrow Agent in writing and signed by the
Transaction Parties and, if the Escrow Agent's duties hereunder are affected,
unless the Escrow Agent shall have given its prior written consent thereto. The
Escrow Agent is hereby expressly authorized and directed to take all steps he
deems necessary, in its sole and absolute discretion, to comply with the
provisions of any statute or regulation or other legislation of any jurisdiction
or authority which imposes or purports to impose upon the Escrow Agent a duty or
an obligation to take or refrain from taking any action with respect to the
Escrowed Items.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
9. Indemnification -The Seller and the Buyer agree to jointly and severally
defend, indemnify and hold harmless the Escrow Agent and its members from any
liability, cost or expense whatsoever, including without limitation, attorney's
fees and court costs, incurred by reason of the Escrow Agent executing this
Agreement, accepting the Escrowed Items and agreeing to act as Escrow Agent.


10. Disagreements - If any disagreement or dispute arises among the parties to
this Agreement concerning the meaning or validity of any provision under this
Agreement or concerning any other matter relating to this Agreement, the Escrow
Agent; (i) shall be under no obligation to act except under process or order of
court or until the Escrow Agent has been adequately indemnified and held
harmless to its full satisfaction and the Escrow Agent shall sustain no
liability for his failure to act pending such process or court order or
indemnification; and (ii) may deposit, in its sole and absolute discretion, the
Escrowed Items that the Escrow Agent holds with a federal or state court located
in Washoe County, Nevada and to interplead the parties. Upon such deposit and
filing of interpleader, the Escrow Agent and its members shall be relieved of
all liability as to the Escrowed Items and shall be entitled to recover from the
Buyer its reasonable attorney's court costs, fees and other costs incurred in
commencing and maintaining such action, including compensation at its regular
hourly legal fees for time expended in respect of such action. The Transaction
Parties by signing this Agreement submit themselves to the jurisdiction of such
court. In no event shall the institution of such interpleader action impair the
rights of the Escrow Agent described in this Escrow Agreement.


11. Extension of Benefits -All of the terms of this Escrow Agreement shall be
binding upon and shall enure to the benefit of and be enforceable by the heirs,
executors, administrators, legal representatives, successors and permitted
assigns of all of the parties to this Escrow Agreement except that the Escrow
Agent shall not have the right to assign this Escrow Agreement to a third party.


12. Resignation or Removal of Escrow Agent -The Escrow Agent may resign at any
time by furnishing written notice of his resignation to the Transaction Parties
in which event the Transaction Parties shall forthwith designate a new escrow
agent. The Transaction Parties may remove the Escrow Agent at any time by
furnishing to the Escrow Agent joint written notice of his removal and
designating a new escrow agent to which the Escrow Agent shall forward the
Escrowed Items by the Escrow Agent then holds or over which the Escrow Agent
then has direction.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
13. Governing Law -This Escrow Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada applicable therein. The parties
hereto do hereby attorney and consent to the jurisdiction of the federal or
state courts located in Washoe County, Nevada.


14. Notices -All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by cable, by facsimile, by email or by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties at
the following addresses (or by such other means or at such other address for a
party as shall be specified in a notice given in accordance with this section):


If to the Seller:
ADIT Resources Corp.
75 Llama Ct.


Attention: Robert R. Wheatley
Facsimile: (775) 851-7577
Email: rrwheat@att.net


With a copy, which shall not constitute notice, to:


Holland &Hart LLP
5441 Kietzke Lane, Second Floor
Reno, NV 89511


Attention: David Garcia
Facsimile: (775) 786-6179
Email: dgarcia@hollandhart.com


If to the Buyer, to:


Yamana Gold Inc.
200 Bay Street, Suite 2200
Royal Bank Plaza, North Tower
Toronto, ON, M5J 2J3


Attention: Greg McKnight
Facsimile: (416) 815-0021
Email: gmcknight@yamana.com
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
With a copy, which shall not constitute notice, to:


Cassels Brock &Blackwell LLP
2100 Scotia Plaza, 40 King Street West
Toronto, ON M5H 3C2


Attention: Mark Bennett
Facsimile: (416) 350-6933
Email: mbennett@casselsbrock.com


If to the Escrow Agent:


Suite 424 One East Liberty Street
P.O. Box 40817
Reno, NV 89501-2123
U.S.A.


Facsimile: (775) 786-1180
Email: erwin@renolaw.com


15. Entire Agreement -This Escrow Agreement sets forth the entire agreement and
understanding of the parties to this Escrow Agreement with respect to the
subject matter hereof. This Escrow Agreement may be amended, modified,
superseded, rescinded or cancelled only by a written instrument executed by the
Transaction Parties and the Escrow Agent.


16. Waivers -The failure of any party to this Escrow Agreement at any time or
times to require performance of any provision under this Escrow Agreement shall
in no manner affect the right at a later time to enforce the same performance. A
waiver by any party to this Escrow Agreement of any such condition or breach of
any term, covenant, representation or warranty contained in this Escrow
Agreement shall neither be construed as a further or continuing waiver of any
such condition or breach nor shall be a waiver of any other condition or a
breach of any other term, covenant, representation or warranty contained in this
Escrow Agreement.


17. Termination of Escrow Agent's Duties -Upon release of the Escrowed Items in
accordance with section 4 hereof or the resignation of the Escrow Agent pursuant
to section 12 hereof, the Escrow Agent and its members shall be released from
all of his duties and responsibilities hereunder.


18. Execution of Documents -The Escrow Agent shall be entitled to assume that
any documents tendered for delivery into escrow hereunder have been duly
authorized and executed by the parties thereto and the Escrow Agent shall not be
required to make any further inquiry with respect thereto.


19. Acting as Counsel -The Transaction Parties acknowledge and agree that the
Escrow Agent has acted and may continue to act as counsel to the Buyer. The
Escrow Agent's agreement to act as Escrow Agent shall not create, nor be deemed
to create, a client-attorney relationship between the Seller, or any of its
affiliates, and the Escrow Agent.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
20. Headings and Gender -The headings of the sections of this Escrow Agreement
have been inserted for convenience of reference only and shall in no way
restrict or otherwise modify any of the terms or provisions of this Agreement.
In this Agreement whenever the singular or masculine are used the same shall be
construed as being the plural or feminine or neuter where the context so
requires.


21. Counterparts -This Escrow Agreement may be executed in one or more
counterparts, by facsimile or other electronic form of transmission, each of
which when executed shall be deemed to be an original and such counterparts
shall together constitute one and the same instrument.


[SIGNATURE BLOCKS APPEAR ON NEXT PAGE]
 
 
 
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
first above written.


ERWING & THOMPSON LLP


By: /s/ Thomar P Erwin
THOMAS P ERWIN, President of
Thomas P. Erwon P.C., Partner


ADIT RESOURCES CORP.


Per:  /s/ Robert Wheatley
Name: Robert R Wheatley
Title: President


AMERICAN COPPER MINING S.A. DE C.V.


Per:  /s/ Robert Wheatley
Name: Robert R Wheatley
Title: Administrador Unico


YAMANA MEXICO HOLDINGS B.V.


Per: /s/ Mextrust BV
Name: Mextrust BV
Title: Director B


Per: /s/ Charles B. Main
Name: Charles B. Main
Title: Director
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
SCHEDULE "A"
CLOSING AGENDA
 
 
 
 
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
YAMANA MEXICO HOLDINGS B.V.
PURCHASE FROM ADIT RESOURCES CORP.
OF SHARES OF
AMERICAN COPPER MINING S.A.


CLOSING AGENDA
 

  DATE: April 4, 2012         TIME: 11:00 a.m. (Reno time)          PLACE:
Thomas P. Erwin
One East Liberty, Suite 424
Reno, Nevada, 89501-2123



Unless otherwise defined below, all capitalized terms used but not defined
herein shall have the meaning given to such terms in the purchase agreement
between Yamana Mexico Holdings B.V. (the "Buyer"), ADIT Resources Corp. (the
"Seller") and American Copper Mining S.A. (the "Company") dated April 4, 2012
(the "Purchase Agreement').


Abbreviations


"Amermin" means Corporacion Amermin S.A. de C.V.


"CBB" means Cassels Brock &Blackwell LLP.


"DFK" means ADIT's legal and financial Mexico consultants.


"DG" means David Garcia, Holland &Hart; counsel to Seller.


"Erwin" means Erwin &Thompson, counsel in Nevada to the Buyer.


"Hart" means Hart & Trinen LLP, counsel in Colorado to the Seller.


"Heussen" means Heussen, counsel in the Netherlands to the Buyer.


"RTL" means Ramiro Trevizo Ledezma.


"SMVR" means Sanchez Mejorada, Velasco & Ribe.


 
- 11 -

--------------------------------------------------------------------------------

 
 

 NO.  DOCUMENT   DRAFT
RESPONSIBILITY
 
 STATUS           1. Purchase Agreement.   BBB To be executed           2.
Amermin Side Letter.   CBB To be executed           3 Proof that the
Intercorporate Indebtedness has been To be agreed as extinguished in full.   DG,
DFK this is pending           4. Officer's Certificate of the Seller regarding:
(a) Resolutions of the board of directors and shareholders of the provided
Seller approving the execution, delivery and performance of this comments;
Agreement, the Escrow Agreement, the Transaction Documents Seller to forward and
the Transaction, including the purchase of the ADIT Held redraft for review
Securities;
  DG, DFK CBB has provided comments, Seller to forward redraft for review.      
     
(b) The representations and warranties of the Seller are true and correct in all
material respects as of the Escrow  Deposit Date except for any representations
and warranties which are already qualified as to materiality which must be
certified as being true and correct in all respects and that the Seller has
pertormed, in all material respects, its covenants and agreements to be
performed under the Purchase Agreement on or prior to the Escrow Deposit Date
and as to matters concerning The stockholders of ADIT; and
                 
(c) the following:
(i) The validity of the organizational documents of the Seller and the Company;
and
(ii) The incumbency and validity of the signatures of the o~cers of the Seller
and the Company who executed the Purchase Agreement, the Escrow Agreement or any
other Transaction Documents
                5. Officer's Certificate of the Buyer regarding:
(a) Resolutions of the board of directors of the Buyer Approving the execution,
delivery and Performance of the Purchase Agreement, the Escrow Agreement, the
Transaction Documents and the Transaction; (b) the performance of the covenants,
agreements and obligations of the
  CBB To be executed

                                                                                                  
 
- 12 -

--------------------------------------------------------------------------------

 



NO. DOCUMENT   DRAFT
RESPONSIBILITY
 
STATUS            
Buyer to be performed or completed at or before the Closing in escrow; and (c)
the incumbency and valid signatures of the directors of the Buyer who executed
the Purchase Agreement, the Escrow Agreement or any other Transaction Documents.
               
6.
Resignations and releases of each nominee of The Seller or Company.
 
DG
To be the executed
          7. Resolutions appointing new nominees of the Company.   SMVR Erwin to
draft and have signed after Closing           8.
(a) Executed transfer of RTL Share from RTL for consideration equal to US1.00 to
Yamana International Holdings Cooperatie U.A.;
  DG, DFK To be executed             (b) Original share certificate representing
the RTL Share;        
 
        (c) US$1.00 consideration; and        
 
        (d) Receipt for US$1.00 consideration.                  9. Executed
certificate of representation and  warranties of RTL stating the following:
(a) RTL has good and sufficient power, authority and right to comments, transfer
the RTL Shares; Seller to forward (b) the transfer by RTL of the RTL Share does
not: redraft for review (i) conflict with any agreement to which RTL is a party;
(ii)constitute a violation of, or give rise to the right to commence any Legal
Proceeding under, any Law, ruling or regulation applicable to RTL; or (iii)
result in the creation of any Lien upon the RTL Share; (c) there are no consents
of Governmental Authorities or other Persons which are required to permit the
transfer by RTL of the RTL Share. No other consent, waiver, approval, permit or
authorization of, or declaration or filing with, or notification to, any
Governmental Authority, or any other Person is required on the part of RTL to
transfer
  DG, DFK CBB has provided

        
 
- 13 -

--------------------------------------------------------------------------------

 
 
 

NO. DOCUMENT   DRAFT
RESPONSIBILITY
 
STATUS            
the RTL Share; (d) there is no Legal Proceeding pending or, to the knowledge of
RTL, threatened, that challenges the validity of the transfer by RTL of the RTL
Share. There is no outstanding or, to the knowledge of RTL, any threatened or
anticipated Order of any Governmental Authority against, affecting or naming RTL
or the RTL Share; (e) RTL is not insolvent, has not proposed a compromise or
arrangement to his creditors generally, has not taken any proceedings with
respect to a compromise or arrangement, has not taken any proceedings to have
himself declared bankrupt or wound-up, has not taken any proceedings to have a
receiver appointed of any part of his assets and at present, noencumbrancer or
receiver has taken possession of any of his property and no execution or
distress is enforceable or levied upon any of its property and no petition for a
receiving order in bankruptcy is filed against RTL; and (fl RTL legally and
beneficially owns an undivided 100% interest in and to the RTL Share, free and
clear of any and all Liens.
                10. (a) Executed Transfer of ADIT Shares to the Buyer;
(b) Original share certificates representing the ADIT Shares; on Closing
(c) Directions as to Funds:
(i) $780,000 to SMVR
(ii) $6,720,000 to the Seller
(d) Certified cheques/wire transfers for amounts as set forth in No. 10(c); and
(e) Receipt for consideration in No. 10(d).
  DG To be dealt with           11. Power of Attorney from Amermin to SMVR
regarding payment and related matters for lifting Embargo.   DFK To be executed
         
12.
Agreed upon calculation of amounts owing pursuant to the tax claim arising from
the Tax Litigation.
  SMVR, DG, DFK
To be executed
          13. Certificates representing the ADIT Held Securities together with
securities transfer.   CBB To be delivered and executed

          
 
- 14 -

--------------------------------------------------------------------------------

 
 

NO. DOCUMENT   DRAFT
RESPONSIBILITY
 
STATUS           14. Share Pledge Agreement.   CBB To be executed           15.
Interim Power of Attorney.   DG To be executed           16. Escrow Agreement.
Erwin,   DG To be executed           17. Legal opinion from Hart as to
authorization and enforceability of the Purchase Agreement regarding the Seller.
Closing.   Hart To be updated and deliver on           18. Legal opinions from
Heussen and Erwin as to authorization and enforceability of the Purchase
Agreement regarding the Buyer.   CBB To be delivered on Closing           19.
Corporate books of the Company.   DG To be dealt with on Closing           20.
Stockholder Meetings' minute books of the Company.   DG To be dealt with on
Closing           21.
Board of Directors Meetings' minute books of the Company.
  DG To be dealt with on Closing           22. Stockholders Registry Book of the
Company.   DG To be dealt with on Closing           23. Capital Increases and
Reductions Book of the Company.   DG To be dealt with on Closing           24.
The original first deed (primer testimonio) of the by-laws of the Company (with
public registry of commerce and mining registry data), as well as of the first
deed of the amendment to the bylaws and any other public instrument.   DG To be
dealt with on Closing           25. All cancelled share certificates, if any
exist , of the Company.   DG To be dealt with on Closing           26. Originals
of the registration of the Company  in the Foreign Investment registries as
well as all other renewals and documents filed with the Company.   DG To be
dealt with on Closing

 
 
- 15 -

--------------------------------------------------------------------------------

 
 

NO. DOCUMENT   DRAFT
RESPONSIBILITY
 
STATUS           27. All agreements that the Company is a party to.   DG To be
dealt with on Closing           28. The original registration of the Company
as taxpayer before the Federal Ministry of  Treasury (RFC).   DG To be dealt
with on Closing           29. Original Powers of Attorney.   DG To be dealt with
on Closing           30. Proof of termination of signatories to bank accounts.  
DG To be dealt with on Closing           31. Proof of termination of auditors.  
DG To be dealt with on Closing           32. Proof of termination of Mexican
Counsel to the Company.   DG To be dealt with on Closing           33. Press
Release of the Seller or its Affiliates   DG To be provided to Buyer prior to
Closing for review and not to be issued without Buyer's consent                
    NO.
POST-CLOSING DOCUMENTS
 
          1. Second Cash Payment prior to First Year Anniversary Date or
alternatively, Second Cash Payment Notice and exercise of Termination Option
with Closing on Termination of Closing Date.     2. MII Payment on or before
Three Year Anniversary Date.     3. Alternatively, Advance MII Payment on or
before Three Year Anniversary Date.     4. Advance MII Payment on or before Five
Year Anniversary Date.     5. Third Cash Payment on or before Six Year
Anniversary Date.

 
 
- 16 -

--------------------------------------------------------------------------------

 
                   
SCHEDULE "B"
ESCROW RELEASE CERTIFICATE


 
TO:
Erwin &Thompson LLP (the "Escrow Agent')



RE:
Escrow Agreement dated as of April 4, 2012 (the "Escrow Agreement') among the
Escrow Agent and Adit Resources Corp., American Copper Mining S.A. de C.V. and
Yamana Mexico Holdings B .V. (the "Transaction Parties")



All capitalized terms when not otherwise defined in this Escrow Release
Certificate shall  have the respective meanings ascribed thereto in the Escrow
Agreement.


The Transaction Parties do hereby certify that the Embargo has been released
from the Encumbered Properties. The Transaction Parties do hereby authorize and
direct the Escrow Agent to release the Escrowed Items to the Transaction Parties
as set forth in
Schedule "D".


Dated as of the day of , 2012.
ADIT RESOURCES CORP.
Per:
Name:
Title:
AMERICAN COPPER MINING S.A. DE C.V.
Per:
Name:
Title:
YAMANA MEXICO HOLDINGS B.V.
Per:
Name: Mextrust B.V.
Title: Director
Per:
Name: Charles B. Main
Title: Director
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
SCHEDULE "C"


UNWINDING CERTIFICATE


 

 TO: Erwin &Thompson LLP (the "Escrow Agent")      RE: Escrow Agreement dated as
of April 4, 2012 (the "Escrow Agreement') among the Escrow Agent and Adit
Resources Corp., American Copper Mining S.A. de C.V. and Yamana Mexico Holdings
B .V. (the "Transaction Parties")



All capitalized terms when not otherwise defined in this Unwinding Certificate
shall have the respective meanings ascribed thereto in the Escrow Agreement.


The Transaction Parties do hereby certify that the Government has refused to
release the Embargo from the Encumbered Properties. The Transaction Parties do
hereby authorize and direct the Escrow Agent to release the Escrowed Items to
the Transaction Parties as set forth in Schedule "E".


ADIT RESOURCES CORP.
Per:
Name:
Title:
AMERICAN COPPER MINING S.A. DE C.V.
Per:
Name:
Title:
YAMANA MEXICO HOLDINGS B.V.
Per:
Name: Mextrust B.V.
Title: Director
Per:
Name: Charles B. Main
Title: Director
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
Schedule “E”
 
Directors and Officers of the Company
 
 
There are no officers or directors of the Company per se.  However, the Company
does have individuals serving in the following legal capacities under Mexican
law, all of whom will resign such capacities as of the Closing:
 


Title (Español)
Title (English)
Name
Administrador Único
Sole Administrator
Robert Russell Wheatley
Representante Legal
Legal Representative
Ramiro Trevizo Ledezma
Representante Legal
Legal Representative
Ramiro Trevizo González

 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule “F”
 
Liabilities of the Company
 


 
1.
Gates that prohibit entry via tunnels and adits are no longer functional.

 
2.
Fiscal

 
 
a.
After the Financial Statement Date, the Company currently owes  nil  to
Corporacion Amermin S.A. de C.V.

 
 
b.
Refundable IVA and Net Operating Loss carry-forwards will remain.

 
3.
Please see the discussion of the Tax Embargo on Schedule 3.31.

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule “G”
 
Permits and Governmental Authorizations of the Company
 


 
1.
The Federal Tax Identification: Cédula de Identificación Fiscal (RFC) –
ACM061220TIA; Folio – 5467293; this allows the Company to do Business anywhere
in Mexico.



2.
Environmental permit: A notice for exploration activities was submitted to
SEMARNAT on April 2010. The plan indicated that exploration would culminate by
December 2011; this plan has therefore expired.

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Schedule “H”
 
Interim Power of Attorney
 
Text of interim power of attorney to be issued by American Copper Mining, S.A.
de C.V. in a public notarial deed (escritura pública):
 
American Copper Mining, S.A. de C.V. (la “Sociedad”) otorga a los señores
Rodrigo Alfonso Sánchez Mejorada Velasco, José Eduardo Ribé Martínez de Velasco
y Paola Salgado Tonda, para ejercerlo conjunta o separadamente, un poder
general, conforme a lo siguiente:
 
A.- Poder general para pleitos y cobranzas, con todas las facultades generales y
aún con las especiales que de acuerdo con la ley requieran poder o cláusula
especial, en los términos del párrafo primero del artículo dos mil quinientos
cincuenta y cuatro y del artículo dos mil quinientos ochenta y siete del Código
Civil Federal y sus correlativos de los diversos Estados de la República
Mexicana y del Distrito Federal.
 
De manera enunciativa y no limitativa se mencionan entre otras facultades las
siguientes:
 
i)     Para intentar y desistirse de toda clase de procedimientos, inclusive
amparo.


ii)    Para transigir.
 
iii)   Para comprometer en árbitros.
 
iv)   Para absolver y articular posiciones.
 
v)    Para recusar.
 
vi)   Para hacer cesión de bienes.
 
vii)  Para recibir pagos.
 
viii) Para presentar denuncias y querellas en materia penal y para desistirse de
ellas cuando lo permita la ley.
 
B.- Poder general para actos de administración en los términos del párrafo
segundo del artículo dos mil quinientos cincuenta y cuatro del Código Civil
Federal y sus correlativos de los diversos Estados de la República Mexicana y
del Distrito Federal.
 
C.- Poder general para actos de administración en material laboral en los
términos del segundo párrafo del artículo 2554 del Código Civil Federal y sus
correlativos en los diversos Estados de la República Mexicana y en el Distrito
Federal. De una manera enunciativa y no limitativa, los apoderados podrán:
 
1)  Dirigir en nombre de la Sociedad las relaciones obrero-patronales de ésta
última en el sentido más amplio que en derecho corresponda, tal como, de una
manera enunciativa y no limitativa: i) el reclutamiento, selección,
contratación, inducción, capacitación, adiestramiento y amonestación de
personal, ii) la suspensión y rescisión de relaciones individuales de trabajo,
iii) la negociación, firma y administración de contratos colectivos y
reglamentos interiores de trabajo, y iv) formar parte de las comisiones mixtas
de higiene y seguridad industrial, de capacitación y adiestramiento o de
cualquier otro tipo de comisiones mixtas que se lleguen a integrar con motivo de
las relaciones obrero-patronales.
 
 
 

--------------------------------------------------------------------------------

 
 
2)  Atender con atribuciones de gerente todos los asuntos de carácter laboral
inherentes a la Sociedad, facultándosele  en general para que represente a la
Sociedad en sus relaciones obrero-patronales y específicamente, de una manera
enunciativa y no limitativa, para que: i) intervenga en todo conflicto
individual o colectivo de trabajo, y ii) ejercite las acciones y haga valer
todos los derechos que correspondan a la Sociedad.
 
3)  Celebrar contratos de trabajo y rescindirlos.
 
4)  Actuar como representante legal de la Sociedad: i) ante los Sindicatos con
los cuales estén celebrados contratos colectivos de trabajo, y ii) para todos
los efectos de conflictos individuales.
 
5)  Proponer arreglos conciliatorios, celebrar transacciones, tomar toda clase
de decisiones, y negociar y suscribir convenios laborales.
 
6) Actuar como representante de la Sociedad en calidad de administrador respecto
a toda clase de juicios o procedimientos de trabajo que se tramiten ante
cualquier autoridad tal como el Instituto Mexicano del Seguro Social (IMSS),
Instituto del Fondo Nacional de la Vivienda para los Trabajadores (INFONAVIT), y
demás dependencias del Gobierno Federal, Estatal o Municipal que tengan o
pudieran tener competencia para ventilar asuntos relacionados con la Ley Federal
del Trabajo.
 
7)  Llevar la representación patronal de la Sociedad para efectos de los
artículos 11, 46 y 47 de la Ley Federal del Trabajo y también la representación
legal de la Sociedad, para los efectos de acreditar la personalidad y la
capacidad en juicio o fuera de él en los términos del artículo 692 fracciones I
y II de la Ley Federal del Trabajo, de los artículos 145 y 146 de la Ley General
de Sociedades Mercantiles y de las disposiciones de las demás leyes u
ordenamientos especiales, ya sea de carácter Federal , Estatal o Local que sean
aplicables.
 
8)  Señalar domicilios para oír notificaciones en los términos del artículo 866
de la Ley Federal del Trabajo.
 
9)  Comparecer con toda la representación legal bastante y suficiente, para
acudir a la audiencia a que se refiere el artículo 873 de la Ley Federal del
Trabajo en sus tres fases de conciliación, de demanda y excepciones y de
ofrecimiento y admisión de pruebas, en los términos de los artículos 875, 876,
fracciones I y VI, 877, 878, 879 y 880 de la citada Ley.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
10) Acudir a la audiencia de desahogo de pruebas, en los términos de los
artículos 873 y 874 de la Ley Federal del Trabajo.
 
11)   Desahogar la prueba confesional en los términos de los artículos 785 y 788
de la Ley Federal del Trabajo, con facultades para absolver y articular
posiciones.
 
D.- Poder para otorgar y suscribir títulos de crédito en los términos del
artículo noveno de la Ley General de Títulos y Operaciones de Crédito.
 
E.- Poder para, dentro de sus facultades, otorgar poderes generales o especiales
y para revocar unos y otros.
 
F.- Los apoderados nombrados ejercitarán las facultades a que aluden los incisos
anteriores ante particulares y ante toda clase de autoridades administrativas o
judiciales, locales o federales y ante las Juntas de Conciliación y Arbitraje,
locales o federales y autoridades del trabajo, pudiendo firmar todos los
documentos públicos o privados que sean necesarios o convenientes para el cabal
cumplimiento del presente poder.
 
 
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Schedule “I”
 
Contracts of the Company

 
 
The Company has two contracts:
 
A.
Rental of Bacoachi, Sonora office. The contract specifies:

 
 
a.
Landlord: Ernestina Yanez Maytorena

 
 
b.
Location: Avenida Francia

 
 
c.
Area: Three rooms, one bathroom, 1 patio; 1,000 metrs2,

 
 
d.
Term: Twelve months, ending December 31, 2012,

 
 
e.
Rent: 2,500 pesos per month.

 
B.
Outsourcing for Melina Diaz

 
 
a.
Contractor: Aministración Corparativa De Minas, S. de R.L. de C.V.

 
 
b.
For: Bacoachi office administrative assistant

 
 
c.
Amount: $22,000 pesos per month (includes all payroll taxes, processing, and
IMSS).

 
 
d.
Term: Indefinite; can be terminated by either party with a 60 day written
notice.

 
C.
The Company also has an informal agreement with surface landowners as follows:

 
 
a.
There are six landowners that cover most of the ACM mineral concession area

 
 
b.
They are part of the Salazar family and are led by Jose Adolfo Salazar who is
the mayor of Bacoachi

 
 
c.
A meeting with Jose Adolfo Salazar was held in the autumn of 2009. After
discussing exploration plans with him, he said we could continue with the access
as had our predecessors - a hand shake deal. Access is granted, and keys to
gates are given, in exchange for maintenance of roads, gates, and water
reservoirs.

 
 
d.
Access to the Property is on roads, constructed by previous owners, which cross
ejido and private ranch land (including Salazar). Access has been granted
verbally and with keys to locked gates.

 
 
 

--------------------------------------------------------------------------------

 
 
D.           DFK-GLC, S.C.; Legal Services.
 
 
a.
DFK works with the Tara group of Mexican subsidiaries – the Company, Corporación
Amermin S.A. de C.V., and American Metal Mining, S.A. de C.V. – as a group.
Billing is appropriately sent to the each individual company.

 
 
b.
The legal fees will be paid on or before closing.

 
 
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Schedule “J”
 
Intellectual Property of the Company
 


 
A.
Refer to Schedules B and 3.37 regarding technical data.

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule “K”
 
Banks and Powers of Attorney of the Company
 
A.   The company banks at the following:
 
BBVA Bancomer, S.A.
Suc. 0818 Empressa Chihuahua
Av. Periferico Ortíz Mena #2823
Quintas del Sol,
Chihuahua, Chihuahua. México
Plaza: Chihuahua
Tel: 614-418-3035
 
USD Acct #:  0154268997
Pesos Acct #:  0169106197
 
Banco Monex, S.A. (Exchange house)
Periferico de la Juventud # 3400
Col. Las Haciendas III CP 31250
Chihuahua, Chihuahua, México
Tel:  614-214-2911
USD/Pesos Acct/Contract #:  1827039
 
B.
Signers on the Accounts (ECG=Electronic Code Generator)

 
Name
Title
USD-PESOS
ECG´s
Ramiro Trevizo Ledezma
Legal Representative
USD and PESOS
NO
Ramiro Trevizo González
Legal Representative
PESOS ONLY
YES
Flor Triana Gutierrez
Accountant
PESOS ONLY
YES
Lynda R. Keeton
CFO – Tara Minerals
ECG only
YES
David Barefoot
COO – Tara Minerals
ECG only
YES



C.
Powers of Attorney.

 
Name
Title
Date of POA
 
Robert Russell Wheatley
Sole Administrator
November 2, 2009
 
Ramiro Trevizo Ledezma
Sole Administrator
Legal Representative
December 20, 2006
November 2, 2009
 
Ramiro Trevizo González
Legal Representative
June 25, 2009
 



 
 

--------------------------------------------------------------------------------

 
 
Schedule “L”
 
Embargo
 
[ex10_1-embargo.jpg]
 
A.  In the above document, Expediente H-464119 should be identified as H-465118.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule “M”
 
Details of Tax Litigation
 
Chihuahua, Chih. A 31 de Enero de 2012


Re: Embargo de concesiones mineras propiedad
de American Copper Mining S.A de C.V.


Robert R. Wheatley
President, Adit Resources Corp


Por medio de la presente nos permitimos hacerle llegar una breve exposición de
los antecedentes, situación actual, y solución propuesta en relación a siete
concesiones mineras propiedad de American Copper Mining S.A de C.V., (ACM) y el
embargo impuesto por la Secretaria de Hacienda y Crédito Publico sobre dichas
concesiones mineras.


1.- El 31 de  Marzo 2010,  ACM adquiere mediante Contrato de Cesión Onerosa
celebrado con el Sr. Emilio Acuña la titularidad de ocho concesiones
mineras  que a continuación se describen:
 

Nombre de Concesión Titulo.  Hectáreas           El Picacho 161838 21   Mis
Recuerdos 214776 2.1708   Picacho II 218818 448.5564   Dos Amigos 222511 24.43  
Picacho II 222789 4.9217   El Picacho I 222925 2155.6890   Creston 226154 84.  



2.- El 14 de Mayo de 2010 se inscriben a favor de ACM en el Registro de Minería
siete de las concesiones adquiridas a Emilio Acuña descritas en el párrafo que
antecede.


A partir de esta fecha, es público que el titular de las referidas concesiones
lo viene a ser ACM.


3.- El 21 de Abril de 2011, se determino un crédito fiscal a cargo de diversa
empresa minera denominada Corporación Amermin S.A. de C.V. (Amermin) razón por
la cual la Secretaria de Hacienda y Crédito Publico (SHCP) por conducto de la
Administración Local Jurídica de Chihuahua ordeno el requerimiento de pago y
embargo en contra de Corporación Amermin.


Esta empresa, Amermin, es desde luego diversa entidad separada e independiente
en todo sentido de ACM.
 
 
 

--------------------------------------------------------------------------------

 
 
4.- El 19 de Mayo de 2011, la SHCP llevo  a cabo el requerimiento de pago del
crédito fiscal a Amermin y en razón de que en el momento de llevar a cabo el
requerimiento no se realizo el pago, se procedió a embargar bienes para
garantizar la cantidad adeudada al fisco federal por parte de Amermin.


Para ello, la SHCP embargo diversas concesiones mineras propiedad de Amermin así
como otras distintas concesiones mineras que al momento del embargo ya no eran
propiedad de Amermin.


Específicamente, dicha autoridad, incorrectamente efectuó, adicionalmente  el
embargo sobre las siguientes concesiones propiedad de ACM:



Nombre de Concesión Titulo. Hectáreas           El Picacho 161838 21   Mis
Recuerdos 214776 2.1708   Picacho II 218818 448.5564   Dos Amigos 222511 24.43  
Picacho II 222789 4.9217   El Picacho I 222925 2155.6890   Creston 226154 84.  

 
5.- El 11 de Julio de 2011, Amermin, inicia en contra de  la SHCP un Juicio de
Nulidad en el cual impugna y combate la determinación y procedencia del crédito
fiscal determinado en su contra así como el embargo practicado en dicho
procedimiento.


Este juicio se encuentra en curso actualmente y se lleva bajo el expediente  No.
1352/11-04-01-2   de la Sala Regional Norte Centro I del Tribunal Federal de
Justicia Fiscal y Administrativa con sede en esta Ciudad de Chihuahua Chihuahua.


6.- El 22 de Julio de 2011, se inscriben en el Registro de Minería, en cada una
de las concesiones mineras de ACM, la existencia del embargo llevado a cabo por
la SHCP, y desde esa fecha hasta el presente aparece la anotación de que dichas
concesiones tienen el gravamen derivado del embargo antes descrito.


Evidentemente, este embargo carece de fundamento y por lo tanto es ilegal ya que
ACM es ajeno a los créditos fiscales que tenga Amermin.


7.- A pesar de la evidente ilegalidad en el embargo, la SHCP no retira el
embargo hasta no tener alguna de las siguientes situaciones.
 
a. Que se pague el crédito fiscal. Ello  implica la aceptación y pago total del
mismo por el contribuyente Amermin.
 
b. Que el Juicio de Nulidad que actualmente  está en curso se finalice de manera
favorable para Amermin. Por la carga de trabajo de los tribunales, esta
resolución puede tardara hasta dos años en resolverse.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
c. Que un Juez se lo ordene expresamente. Para ello se requiere iniciar un
juicio en contra de la SHCP el cual, a pesar de acreditarse fácilmente el grave
error del embargo, se lleva un por lo menos cuatro meses de duración.
 
d. Que se le sustituyan los bienes embargados por otra garantía.  Esto se puede
lograr mediante la obtención de una Fianza por parte de una Compañía
Afianzadora.
 
8.- Ante este escenario y la necesidad de lograr la liberación del embargo lo
antes posible, la recomendación que se le realiza a las empresas involucradas,
ACM y Amermin, es que se utilice como primera opción la descrita en el inciso d
referida en el párrafo que antecede, es decir, la sustitución de la garantía.
 
Esta opción es probablemente la más segura y más rápida de obtener, ya que al
reunir todos los requisitos que pide la Compañía Afianzadora se expediría la
fianza solicitada.
 
9.- Los pasos y tiempos aproximados para lograr la liberación del embargo bajo
la opción de la obtención de la fianza serian los siguientes:
 
 
·
Expedir la Fianza, previo la entrega de los documentos requeridos y hacer el
deposito solicitados por la Compañía Afianzadora………….  2 Semanas.

 
 
·
Autorización de la aceptación de la fianza y  la expedición de la orden al
Registro de Minería de la cancelación de los embargos por parte de la
SHCP………………………………………………………….……….5 Semanas.

 
 
·
Recepción y registro del oficio de cancelación ante el registro así como
eliminación de la anotación de embargo sobre cada una de las concesiones
embragadas por parte del registro de Minería….…8 Semanas.

 
Estos tiempos son estimados, ellos dependen de la carga de trabajo de cada
dependencia y evidentemente en cada instancia se realizara el mejor esfuerzo
para gestionar la rápida tramitación de cada fase del proceso.
 
Sin más por el momento, y esperando que la presente describa la situación actual
que guardan las concesiones embargadas de ACM, quedamos a sus órdenes para
comentar más ampliamente la presente.
 
Atentamente
 
Lic. Rogelio Sánchez Sanz.
 
DFK-GLF, S.C.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Schedule “N”
 
Amermin Side Letter
 
 
April 4, 2012
 
Yamana Mexico Holdings B.V.
c/o Yamana Gold Inc.
200 Bay Street, Suite 2200
Royal Bank Plaza, North Tower
Toronto, ON, M5J 2J3
Attention:  Greg McKnight
Facsimile.:  (416) 815-0021
Email: gmcknight@yamana.com


Dear Sirs:


RE: Tax Litigation


For good and valuable consideration, the receipt  and sufficiency whereof being
acknowledged, the undersigned Corporacion Amermin S.A. de C.V. (“Amermin”) does
hereby acknowledge and agree as follows:


1.           It is subject to tax claims as more particularly described in the
tax litigation attached hereto as Schedule “A”.


2.           As a result of the tax claims (the “Tax Claims”), certain
properties (the “Encumbered Properties”) registered in the name of American
Copper Mining S.A. de C.V. (“American Copper”) as set forth in Schedule “B” are
subject to embargos to and in favour of the Government of Mexico (the
“Government”) as set forth in Schedule “C” attached hereto (the “Embargos”).


3.           Yamana Mexico Holdings B.V. (“Yamana Mexico”) has entered into an
agreement of purchase and sale dated as of March 23, 2012 (the “Purchase
Agreement”) pursuant to which Yamana Mexico has agreed to purchase from Adit
Resources Corp. (“ADIT”) and others, all of the issued and shares of American
Copper.


4.           Closing documents pursuant to the completion of the transactions
contemplated in the Purchase Agreement have been deposited in escrow (the
“Escrow Deposit”) pending the release of the Embargos from the Encumbered
Properties.


5.           Yamana, Amermin and ADIT have signed an acknowledgement dated as of
even date as to the amount of money (together with interest thereon, containing
a buffer of approximately an additional month of interest and inflation
updating) that is due and owing to the Government pursuant to the Tax Claims
(the “Released Cash”).
 
 
 

--------------------------------------------------------------------------------

 
 
6.           The Released Cash does not form a part of the Escrow Deposit.


7.           Amermin has agreed to grant an irrevocable power of attorney to
Rodrigo Alfonso Sanchez Mejorada Velasco, Jose Eduardo Ribe Martinez de Velasco
and Paola Salgado Tonda, jointly and severally, each of Sanchez-Mejorada Velasco
y Ribe (“RSM”) in the form of Schedule “D” attached hereto (the “Embargo Power
of Attorney”), it being understood and agreed that the grant by Amermin of the
Embargo Power of Attorney does not detract from Amermin’s obligations to obtain
the release of the Embargos from the Encumbered Properties and in such regard,
the Embargo Power of Attorney is only granted for ease of administration.


8.           The Embargo Power of Attorney is being executed and delivered by
Amermin contemporaneous with the execution and delivery of this Amermin Side
Letter.


9.           For greater certainty and without limitation:


(a)         RSM shall accept the Released Cash on Amermin’s behalf;


(b)         RSM may shall pay the Released Cash to the Government on Amermin’s
behalf;


(c)         Amermin shall do all such acts and things and shall not omit to do
any acts or things which shall be required to enable RSM to be in a position to
make the payment of the Released Cash to the Government, including without
limitation, the provision of any and all information from time to time which RSM
shall reasonably require in order that the payment is properly applied to the
Tax Claim;


(d)         If judged necessary by RSM, RSM shall deal with the Government on
Amermin’s behalf, on an administrative basis with a view to obtaining the
release of the Embargos from the Encumbered Properties;


(e)         Amermin shall advise ADIT and Yamana Mexico as and when the Embargos
are released from the Encumbered Properties and provide documentary evidence
thereof to RSM; and


(f)          RSM shall advise Amermin, ADIT and Yamana Mexico as and when
additional acts and/or documents are required in order to obtain the release of
the Embargos from the Encumbered Properties.


9.           If the Government shall not release the Embargos from the
Encumbered Properties on or before October 1, 2012 to the satisfaction of Yamana
Mexico and ADIT, Amermin shall thereupon without any further or other act or
formality, owe the Released Cash to Yamana Mexico together with interest thereon
at the same rate as charged by the Government pursuant to the Tax Claims, such
interest to commence from and after October 1, 2012 and to be paid both from and
after default and judgement.  The Released Cash together with interest thereon
as aforesaid shall be paid in cash by wire transfer to Yamana Mexico to an
account specified by Yamana Mexico, all without set-off, deduction or
defalcation.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
This Amermin Side Letter shall be binding upon Amermin and its successors and
assigns and shall enure to the benefit of each of ADIT and Yamana Mexico and
their respective successors and assigns.


This Amermin Side Letter shall be construed in accordance with the laws of the
State of Nevada.




Dated this 4th day of April, 2012.




CORPORACION AMERMIN S.A. DE C.V.








Per: Ramiro Trevizo Ledezma
 
 
 
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 


SCHEDULE “A”


TAX LITIGATION


Chihuahua, Chih. A 31 de Enero de 2012


Re: Embargo de concesiones mineras propiedad
de American Copper Mining S.A de C.V.


Robert R. Wheatley
President, Adit Resources Corp


Por medio de la presente nos permitimos hacerle llegar una breve exposición de
los antecedentes, situación actual, y solución propuesta en relación a siete
concesiones mineras propiedad de American Copper Mining S.A de C.V., (ACM) y el
embargo impuesto por la Secretaria de Hacienda y Crédito Publico sobre dichas
concesiones mineras.


1.- El 31 de  Marzo 2010,  ACM adquiere mediante Contrato de Cesión Onerosa
celebrado con el Sr. Emilio Acuña la titularidad de ocho concesiones
mineras  que a continuación se describen:
 

Nombre de Concesión Titulo. Hectáreas           El Picacho 161838 21   Mis
Recuerdos 214776 2.1708   Picacho II 218818 448.5564   Dos Amigos 222511 24.43  
Picacho II 222789 4.9217   El Picacho I 222925 2155.6890   Creston 226154 84.  

 
2.- El 14 de Mayo de 2010 se inscriben a favor de ACM en el Registro de Minería
siete de las concesiones adquiridas a Emilio Acuña descritas en el párrafo que
antecede.


A partir de esta fecha, es público que el titular de las referidas concesiones
lo viene a ser ACM.


3.- El 21 de Abril de 2011, se determino un crédito fiscal a cargo de diversa
empresa minera denominada Corporación Amermin S.A. de C.V. (Amermin) razón por
la cual la Secretaria de Hacienda y Crédito Publico (SHCP) por conducto de la
Administración Local Jurídica de Chihuahua ordeno el requerimiento de pago y
embargo en contra de Corporación Amermin.
 
 
 

--------------------------------------------------------------------------------

 
 
Esta empresa, Amermin, es desde luego diversa entidad separada e independiente
en todo sentido de ACM.


4.- El 19 de Mayo de 2011, la SHCP llevo  a cabo el requerimiento de pago del
crédito fiscal a Amermin y en razón de que en el momento de llevar a cabo el
requerimiento no se realizo el pago, se procedió a embargar bienes para
garantizar la cantidad adeudada al fisco federal por parte de Amermin.


Para ello, la SHCP embargo diversas concesiones mineras propiedad de Amermin así
como otras distintas concesiones mineras que al momento del embargo ya no eran
propiedad de Amermin.


Específicamente, dicha autoridad, incorrectamente efectuó, adicionalmente  el
embargo sobre las siguientes concesiones propiedad de ACM:



Nombre de Concesión Titulo. Hectáreas           El Picacho 161838 21   Mis
Recuerdos 214776 2.1708   Picacho II 218818 448.5564   Dos Amigos 222511 24.43  
Picacho II 222789 4.9217   El Picacho I 222925 2155.6890   Creston 226154 84.  

 
5.- El 11 de Julio de 2011, Amermin, inicia en contra de  la SHCP un Juicio de
Nulidad en el cual impugna y combate la determinación y procedencia del crédito
fiscal determinado en su contra así como el embargo practicado en dicho
procedimiento.


Este juicio se encuentra en curso actualmente y se lleva bajo el expediente  No.
1352/11-04-01-2   de la Sala Regional Norte Centro I del Tribunal Federal de
Justicia Fiscal y Administrativa con sede en esta Ciudad de Chihuahua Chihuahua.


6.- El 22 de Julio de 2011, se inscriben en el Registro de Minería, en cada una
de las concesiones mineras de ACM, la existencia del embargo llevado a cabo por
la SHCP, y desde esa fecha hasta el presente aparece la anotación de que dichas
concesiones tienen el gravamen derivado del embargo antes descrito.


Evidentemente, este embargo carece de fundamento y por lo tanto es ilegal ya que
ACM es ajeno a los créditos fiscales que tenga Amermin.


7.- A pesar de la evidente ilegalidad en el embargo, la SHCP no retira el
embargo hasta no tener alguna de las siguientes situaciones.
 
a. Que se pague el crédito fiscal. Ello  implica la aceptación y pago total del
mismo por el contribuyente Amermin.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
b. Que el Juicio de Nulidad que actualmente  está en curso se finalice de manera
favorable para Amermin. Por la carga de trabajo de los tribunales, esta
resolución puede tardara hasta dos años en resolverse.
 
c. Que un Juez se lo ordene expresamente. Para ello se requiere iniciar un
juicio en contra de la SHCP el cual, a pesar de acreditarse fácilmente el grave
error del embargo, se lleva un por lo menos cuatro meses de duración.
 
d. Que se le sustituyan los bienes embargados por otra garantía.  Esto se puede
lograr mediante la obtención de una Fianza por parte de una Compañía
Afianzadora.
 
8.- Ante este escenario y la necesidad de lograr la liberación del embargo lo
antes posible, la recomendación que se le realiza a las empresas involucradas,
ACM y Amermin, es que se utilice como primera opción la descrita en el inciso d
referida en el párrafo que antecede, es decir, la sustitución de la garantía.
 
Esta opción es probablemente la más segura y más rápida de obtener, ya que al
reunir todos los requisitos que pide la Compañía Afianzadora se expediría la
fianza solicitada.
 
9.- Los pasos y tiempos aproximados para lograr la liberación del embargo bajo
la opción de la obtención de la fianza serian los siguientes:
 
 
·
Expedir la Fianza, previo la entrega de los documentos requeridos y hacer el
deposito solicitados por la Compañía Afianzadora………….  2 Semanas.

 
 
·
Autorización de la aceptación de la fianza y  la expedición de la orden al
Registro de Minería de la cancelación de los embargos por parte de la
SHCP………………………………………………………….……….5 Semanas.

 
 
·
Recepción y registro del oficio de cancelación ante el registro así como
eliminación de la anotación de embargo sobre cada una de las concesiones
embragadas por parte del registro de Minería….…8 Semanas.

 
Estos tiempos son estimados, ellos dependen de la carga de trabajo de cada
dependencia y evidentemente en cada instancia se realizara el mejor esfuerzo
para gestionar la rápida tramitación de cada fase del proceso.
 
Sin más por el momento, y esperando que la presente describa la situación actual
que guardan las concesiones embargadas de ACM, quedamos a sus órdenes para
comentar más ampliamente la presente.
 
Atentamente
 
Lic. Rogelio Sánchez Sanz.
 
DFK-GLF, S.C.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
SCHEDULE “B”


ENCUMBERED PROPERTIES
 
Name Of The Lot Covered By
The Mining Concession
Concession Title
Number
Area Of The
Concession In
Hectares
El Picacho
161838
   21.0000
Dos Amigos
222511
   24.4300
Mis Recuerdos
214776
     2.1708
Picacho II
218818
 448.5564
Picacho II
222789
     4.9217
El Picacho I
222925
2,155.6890
Creston
226154
   84.0000

 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE “C”
 
EMBARGOS
 
[ex10_1-embargo.jpg]
 
A.  In the above document, Expediente H-464119 should be identified as H-465118.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE “D”
 
FORM OF EMBARGOS POWER OF ATTORNEY
 
Text of irrevocable power of attorney related to the Embargo, to be issued by
Corporación Amermin, S.A. de C.V. in a public notarial deed (escritura pública):
 
Corporación Amermin, S.A. de C.V. otorga a los señores Rodrigo Alfonso Sánchez
Mejorada Velasco, José Eduardo Ribé Martínez de Velasco y Paola Salgado Tonda,
para ejercerlo conjunta o separadamente, un poder general limitado, irrevocable
por ser para el cumplimiento de una obligación, conforme a lo siguiente:
 
 A.- Poder general para pleitos y cobranzas, con todas las facultades generales
y aún con las especiales que de acuerdo con la ley requieran poder o cláusula
especial, en los términos del párrafo primero del artículo dos mil quinientos
cincuenta y cuatro y del artículo dos mil quinientos ochenta y siete del Código
Civil Federal y sus correlativos de los diversos Estados de la República
Mexicana y del Distrito Federal.
 
De manera enunciativa y no limitativa se mencionan entre otras facultades las
siguientes:
 
i)     Para intentar toda clase de procedimientos, inclusive amparo.


ii)    Para transigir.
 
iii)   Para comprometer en árbitros.
 
iv)   Para absolver y articular posiciones.
 
v)    Para recusar.
 
vi)   Para hacer cesión de bienes.
 
vii)  Para recibir pagos.
 
viii) Para presentar denuncias y querellas en materia penal y para desistirse de
ellas cuando lo permita la ley.
 
B.- Poder general para actos de administración en los términos del párrafo
segundo del artículo dos mil quinientos cincuenta y cuatro del Código Civil
Federal y sus correlativos de los diversos Estados de la República Mexicana y
del Distrito Federal.
 
C.- Las facultades señaladas en los incisos anteriores estarán limitadas a pagar
por cuenta de la poderdante toda clase de créditos fiscales y realizar cuantos
actos sean necesarios para liberar embargos u otros gravámenes sobre bienes de
la poderdante o de terceros relacionados con dichos créditos fiscales.
 
D.- Los apoderados nombrados ejercitarán las facultades a que aluden los incisos
anteriores ante particulares y ante toda clase de autoridades administrativas o
judiciales, locales o federales y ante las Juntas de Conciliación y Arbitraje,
locales o federales y autoridades del trabajo, pudiendo firmar todos los
documentos públicos o privados que sean necesarios o convenientes para el cabal
cumplimiento del presente poder.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule “3.16”
 
Exceptions to Financial Statements
 


A.           Financial Statements up to date have been posted on the Company’s
WebAsyst site. Company tax documents for 2011 will be completed on March 23,
2012 and filed with the Mexico tax authorities on March 30, 2012.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule “3.17”
 
Exceptions to Books of Accounts
 


A.           In order to reduce overhead, the Company utilizes accounting
personnel of American Metal Mining S.A. de C.V. (AMM) and Cia Amermin S.A de
C.V. (CAM). Personnel of AMM and CAM both control and use the Company’s general
ledger with oversight and required approvals from the Seller’s President and
CFO.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule “3.22”
 
Exceptions to Related Parties
 


 
A.           In order to reduce overhead, the Company shares accounting
personnel with American Metal Mining S.A. de C.V. (AMM) and Cia Amermin S.A de
C.V. (CAM). Personnel of AMM and CAM both control and use the Company’s general
ledger with oversight and required approvals from the Seller’s President and
CFO.
 
B.           It is the intention of the Seller to close all intercompany
accounts immediately before Closing. As noted in Schedule F, intercompany
liabilities between the Company, the Seller, Amermin, or AMM will not carry
forward to the Buyer, nor will the receivables carry forward.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule “3.24”
 
Exceptions to No Changes
 


A.           The Company’s By-Laws are being amended to include the “Calvo
Clause”. This states that "aliens are not entitled to rights and privileges not
accorded to nationals, and that, therefore, they may seek redress for grievances
only before local authorities."
 
B.           It is the intention of the Seller to close all intercompany
accounts immediately before Closing. As noted in Schedule F, intercompany
liabilities between the Company, the Seller, Amermin, or AMM will not carry
forward to the Buyer, nor will the receivables carry forward.
 
C.           Refer to Schedule 3.31 regarding the Tax Embargo.
 
D.           The Company issued 5,047,640 Series B Common Shares as resolved in
the extraordinary shareholders’ meeting dated December 31, 2011 as well as an
additional 304,590 Series B Common Shares as resolved in the extraordinary
shareholders’ meeting dated March 30, 2012.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule “3.26”
 
Exceptions to Title to Assets
 


 
1.           Title to certain of the concessions is currently encumbered
pursuant to the Tax Embargo described in Schedule 3.31.
 
2.           The Dos Amigos concession (title 222511) paperwork reached the
Registry of Mines before the instatement of the Tax Embargo, but was not
recorded by the Registry on time due to a departmental change of computer
software. Due to the Tax Embargo the Dos Amigos concession has not been
recorded. Registration is pending.
 
3.           The Picacho Fracc. II may be improperly surveyed; refer to Schedule
A and Schedule 3.27.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule “3.27”
 
Exceptions to Properties
 


A.           There will be additional recording charges and fees to get the Dos
Amigos concession properly registered at the Ministry of Mines in Mexico City
after the Embargo is lifted.


B.           Please refer to exceptions to title to assets in Schedule 3.26.


C.           Please refer to the discussion of the Embargo in Schedule 3.31.


D.           There will be additional recording charges and fees to get the Dos
Amigos concession properly registered at the Ministry of Mines in Mexico City
after the Embargo is lifted.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule “3.28”
 
Exceptions to Intellectual Property Rights
 


None
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Schedule “3.29”
 
Exceptions to Environmental Matters
 


A.           There are some oil spots on the surface of the Property most like
left by vehicles of a predecessor owner of the concessions.  The Company does
not believe that it has legal responsibility with respect to these items.


B.           There are miscellaneous pieces and parts of old equipment used for
mining and surface maintenance left by predecessor owners and operators that are
still on the Property. The Company does not believe that it has legal
responsibility with respect to these items.


C.           There are surface improvements made by various surface owners in
the past such as water impoundments for cattle, corrals, storage areas, living
quarters, range fences, access roads, gates, etc. There is also an abandoned
cemetery with at ten variously marked graves.


D.           Picacho is an old mining district dating back to the year 1900 and
earlier. As such, there are many abandoned shafts, adits, tunnels, prospect
pits, milling sites, and crushing sites. The processes of prospecting,
exploration, mining, crushing, and milling have left various amounts of waste
rock dumps, ore stockpiles, trash dumps, tailings dumps, and other cast off
material that remains on the surface.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Schedule “3.31”
 
Exceptions to Taxes
 


 
A.           On May 19, 2011, during administrative proceedings by the
presumption of tax differences, the Mexican  Tax Authority, Secretaria de
Hacienda y Crédito Publico (“SHCP”),  placed an embargo over seven (7) of the
Company’s mining concessions. The only taxpayer involved in that administrative
proceeding is Corporacion Amermin S.A. de C.V. (“CA”), an affiliate of the
Company’s majority stockholder (who is disputing the taxes claimed by SHCP to be
owed to it by CA).  The Company has no legal responsibility for the disputed
taxes.  SHCP has recorded the existence of the tax embargo with the Mining
Public Registry (“MPR”), and, accordingly, the embargo serves as a lien on
certain Company concessions.  The concessions against which the tax embargo is
recorded, that affect the Company, are as follows:
 
Name Of The Lot Covered By
The Mining Concession
Concession Title
Number
Area Of The
Concession In
Hectares
El Picacho
161838
21.0000
Dos Amigos
222511
24.4300
Mis Recuerdos
214776
2.1708
Picacho II
218818
448.5564
Picacho II
222789
4.9217
El Picacho I
222925
2,155.6890
Creston
226154
84.0000

 
B.
Company tax documents for 2011 were filed, with a receipt received on March 20
2012 from the Mexico tax authorities.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule “3.33”
 
Exceptions to Certain Contracts and Commitment; No Employees
 


 
A.           The Company has never had employees but has from time to time used
the services of various individuals and entities, which might be considered
consultants.  The Company has and continues to use DFK-GLC, S.C. for both legal
and accounting services.


B.           Refer to Schedule J concerning the Bacoachi office lease.


C.           Refer to Schedule J regarding the Bacoachi office Administrative
Assistant.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule “3.37”
 
Exceptions to Disclosure
 


 
A.           The technical information referred to in Schedule B contains data
collected by predecessor companies. As such, it is not verifiable as per 43-101
standards except for the Lateegra drill data. Many forms of data involve
interpretation and the quality of these data are subject to the skills and
experience of the applicable technical person.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
 